
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

WARRANT


THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


GMH COMMUNITIES, LP
GMH COMMUNITIES TRUST
WARRANT


No. 1   July 27, 2004,
as amended

        THIS CERTIFIES THAT, for $1,000,000 received, the receipt and
sufficiency of which is hereby acknowledged, Vornado Realty L.P., a Delaware
limited partnership ("Vornado"), with its principal office at 888 Seventh
Avenue, New York, New York 10019, and/or its designated affiliates and permitted
transferees and assigns (individually or collectively, the "Holder"), is
entitled to purchase from time to time (1) at the LP Exercise Price (as defined
below) from GMH Communities, LP, a Delaware limited partnership, with its
principal office at 10 Campus Boulevard, Newtown Square, Pennsylvania 19073 (the
"Company"), an LP Fixed Percentage Number (as defined below) of Limited
Partnership Units or (2) at the option of the Holder and at the Trust Exercise
Price (as defined below), from GMH Communities Trust, a Maryland real estate
investment trust, with its principal office at 10 Campus Boulevard, Newtown
Square, Pennsylvania 19073 (the "Trust"), a Trust Fixed Percentage Number (as
defined below) of fully paid and nonassessable Common Shares, or such
combination of the LP Fixed Percentage Number and the Trust Fixed Percentage
Number as determined by the Holder, in each case as provided herein, subject to
adjustment pursuant to the terms hereof, including but not limited to,
adjustment pursuant to Section 5 hereof, and is entitled to exercise the other
appurtenant rights, powers and privileges hereinafter described.

        1.    DEFINITIONS.    As used herein, the following terms shall have the
following respective meanings:

        "Additional Common Equity Securities" has the meaning set forth in
Section 5.4(c) hereof.

        "Affiliate" shall mean, as to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
"control," when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
"affiliated," "controlling" and "controlled" have meanings correlative to the
foregoing.

        "Applicable Price" shall mean:

        (i)    for purposes of any issuance of Additional Common Equity
Securities under Section 5.4, the greater of (A) the Fair Market Value of a unit
or share of Common Equity Securities being issued (or, if being issued in an
underwritten offering, the Market Price on the day that such offering is being
priced), and (B) the then effective Exercise Price; and

        (ii)   for purposes of any issuance under Section 5.1(b), the greater of
(A) the Market Price on the date of such issuance, and (B) the then effective
Exercise Price; provided, however, that in no event shall the Fair Market Value
or the Market Price for purposes of determining the Applicable Price be less
than $2,444.580 per Common Share or $2,444.580 per Limited Partnership Unit.

--------------------------------------------------------------------------------






        "Board" shall mean the Board of Trustees, or its equivalent, of the
Trust.

        "Business Day" shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

        "Class A Limited Partnership Interest" shall mean the Class A limited
partnership interest in the Company and any successor common interest in the
Company held directly or indirectly by Gary M. Holloway.

        "Class B Limited Partnership Interest" shall mean the Class B limited
partnership interest in the Company.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Common Equity Security" shall mean (1) a Limited Partnership Unit, in
the case of an exercise of the Warrant to purchase Limited Partnership Units or
(2) a Common Share, in the case of an exercise of the Warrant to purchase Common
Shares.

        "Common Shares" shall mean common shares of beneficial interest, par
value $0.001 per share, of the Trust, and all other stock of any class or
classes (however designated after the date hereof) of the Trust from time to
time outstanding, the holders of which have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends or
liquidating distributions after the payment of dividends and distributions on
any shares entitled to preference.

        "Company" has the meaning set forth in the preamble hereto.

        "Company Restricted Period" has the meaning set forth in Section 26
hereof.

        "Conversion Right" has the meaning set forth in Section 2.2 hereof.

        "Convertible Securities" has the meaning set forth in Section 5.4(b)
hereof.

        "Declaration of Trust" shall mean the Trust's Declaration of Trust, as
may be amended from time to time.

        "Effective Price" has the meaning set forth in Section 5.4(c) hereof.

        "Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended.

        "Excluded Securities" has the meaning set forth in Section 26(a) hereof.

        "Excluded Services" has the meaning set forth in Section 26(d) hereof.

        "Exercise Period" shall mean the time period commencing with the date
hereof and ending at the earlier of (i) in the event of an Initial Public
Offering that results in mandatory exercise of a portion of this Warrant
pursuant to Section 2.1(b) hereof, 5:00 p.m., New York City time, on the date
that is eighteen months from the closing of such offering and (ii) 5:00 p.m.,
New York City time, on the date that is three (3) years from the date hereof.

        "Exercise Price" shall mean (1) the LP Exercise Price, in the case of an
exercise of the Warrant to purchase Limited Partnership Units or (2) the Trust
Exercise Price, in the case of an exercise of the Warrant to purchase Common
Shares.

        "Exercise Shares" shall mean the units or shares, as applicable, of the
Common Equity Securities issuable upon exercise of this Warrant, subject to
adjustment pursuant to the terms herein, including, but not limited to,
adjustment pursuant to Section 5 hereof, and shall also mean any other shares,
securities, assets or property otherwise issuable or that may be acquired upon
exercise of this Warrant. The number of Exercise Shares shall equal (1) the LP
Fixed Percentage

2

--------------------------------------------------------------------------------






Number, in the case of an exercise of the Warrant to purchase Limited
Partnership Units or (2) the Trust Fixed Percentage Number, in the case of an
exercise of the Warrant to purchase Common Shares, in each case subject to
adjustment pursuant to the terms herein, including, but not limited to,
adjustment pursuant to Section 5 hereof.

        "Fair Market Value" shall mean:

        (i)    with respect to a Common Equity Security, or any other security
of the Trust, the Company or any other issuer:

        (a)   the average daily Market Price during the period of the most
recent twenty (20) Trading Days, ending on the last Trading Day before the date
of determination of Fair Market Value, if such class of Common Equity Securities
or other security is (i) traded on a national securities exchange or admitted to
unlisted trading privileges on such an exchange or (ii) is quoted on the
National Market System of the Nasdaq Stock Market (the "National Market System")
or the Nasdaq Small Cap Market (the "Small Cap Market"); or

        (b)   if such class of Common Equity Securities or other security is not
then so listed, admitted to trading or quoted, or if then so listed, admitted to
trading or quoted for less than twenty (20) Trading Days, the Fair Market Value
shall be determined in accordance with the Valuation Procedure; or

        (ii)   with respect to any assets or property other than cash or Common
Equity Securities or other securities, the fair market value as determined in
accordance with the Valuation Procedure.

        "First Dilutive Issuance" has the meaning set forth in Section 5.4(d)
hereof.

        "GMH GP" has the meaning set forth in Section 3.2 hereof.

        "Holder" has the meaning set forth in the preamble hereto.

        "Initial Public Offering" shall mean an initial public offering by the
Trust of its Common Shares as a result of which the Trust obtains an UPREIT
Interest.

        "IPO Date" shall mean the date on which an Initial Public Offering is
consummated.

        "Issuer" shall mean (1) the Company, in the case of an exercise of the
Warrant to purchase Limited Partnership Units or (2) the Trust, in the case of
an exercise of the Warrant to purchase Common Shares.

        "Lien" has the meaning set forth in Section 5.11 hereof.

        "Limited Partnership Units" shall mean units representing the Class A
Limited Partnership Interest, and all other interests of any class or classes
(however designated after the date hereof) of the Company from time to time
outstanding, the holders of which have the right, without limitation as to
amount, either to all or to a share of the balance of current distributions or
liquidating distributions after the payment of distributions on any interests in
the Company entitled to preference.

        "LP Exercise Price" shall mean (i) with respect to each of the first
22,420.500 Limited Partnership Units issuable upon exercise of the Warrant,
$2,230.102 per Limited Partnership Unit and (ii) with respect to each of the
next 18,486.329 Limited Partnership Units issuable upon exercise of the Warrant
following the issuance of the first 22,420.500 Limited Partnership Units
referred to in clause (i), $2,704.701 per Limited Partnership Unit, in each case
subject to adjustment pursuant to the terms herein, including, but not limited
to, adjustment pursuant to Section 5 hereof. The parties hereto acknowledge and
agree that the LP Exercise Price set forth

3

--------------------------------------------------------------------------------






herein is based on 66,000 Limited Partnership Units being the only Limited
Partnership Units issued and outstanding as of the date first set forth above.

        "LP Fixed Percentage Number" shall mean, subject to adjustment pursuant
to the terms herein, including, but not limited to, adjustment pursuant to
Section 5 hereof, the number of Limited Partnership Units representing a 38.264%
economic interest in the Company (after taking into consideration the number of
Limited Partnership Units issuable upon exercise of the Warrant), as determined
by the Holder prior to and without regard to the occurrence of an Initial Public
Offering; provided that if such an offering does occur, the percentage interest
in the Company to be received upon exercise of the Warrant shall be adjusted as
if the Warrant had been exercised in full immediately prior to the consummation
of such offering and shall be subject to adjustment pursuant to the terms
herein, including, but not limited to, adjustment pursuant to Section 5 hereof,
following such offering. As an illustration, assuming a total of 1,000,000
Limited Partnership Units outstanding immediately prior to the consummation of
an Initial Public Offering, the LP Fixed Percentage Number immediately prior to
the consummation of an Initial Public Offering would equal 1,000,000 × 0.38264 /
(1 - 0.38264) = 619,800.440; assuming further that (i) the Trust consummates an
Initial Public Offering where it acquires, with the proceeds from such offering,
additional 200,000 Limited Partnership Units and (ii) immediately prior to the
exercise of the Warrant, there are no further transactions in equity securities
of the Company or transactions that require adjustment pursuant to Section 5
hereof; then, upon exercise of the Warrant in full for Limited Partnership
Units, the LP Fixed Percentage Number is 619,800.440, and the percentage
interest in the Company to be received by the Holder upon exercise of the
Warrant in full would be 619,800.440 / (1,000,000 + 619,800.440 + 200,000) =
34.058%.

        "Management Shift" has the meaning set forth in the Partnership
Agreement.

        "Market Price" shall be, as of any specified date with respect to any
share of any class of Common Equity Securities or any other security of the
Trust, the Company or any other issuer, if such class of Common Equity
Securities or other security is traded on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, or is quoted on the
National Market System or the Small Cap Market, the weighted average sale price
of such class of Common Equity Securities or other security on such exchange or
on the National Market System or the Small Cap Market on such date or if no such
sale is made on such day, the mean of the closing bid and ask prices for such
day on such exchange or on the National Market System or the Small Cap Market;
provided that if such class of Common Equity Securities or other security is not
so listed or admitted to unlisted trading privileges or quoted, the Market Price
as of a specified date shall be the mean of the last bid and ask prices reported
on such date (x) by the Nasdaq or (y) if reports are unavailable under
clause (x) above by the National Quotation Bureau Incorporated.

        "National Market System" has the meaning set forth in the definition of
Fair Market Value.

        "Notice of Exercise" means the notice attached hereto as Annex A-1 or
A-2, as the case may be.

        "Partnership Agreement" shall mean the Amended and Restated Limited
Partnership Agreement of the Company, dated as of July 20, 2004, as amended, by
and among GMH GP, GMH LP LLC, a Delaware limited liability company, or any
successor general partner, Vornado Community GP LLC, a Delaware limited
liability company, and Vornado Community LP LLC, a Delaware limited liability
company.

        "Person" shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof, or any entity whatsoever.

4

--------------------------------------------------------------------------------






        "Qualifying Dilutive Issuance" has the meaning set forth in
Section 5.4(a) hereof.

        "Record Date" shall mean, with respect to any dividend, other
distribution or issuance, the record date for the determination of stockholders
entitled to receive such dividend, distribution or issuance, or if no such
record date exists, the date of such dividend, distribution or issuance.

        "Registration Rights Agreement" has the meaning set forth in Section 7
hereof.

        "SEC" has the meaning set forth in Section 3.1(d) hereof.

        "Securities Act" shall mean the United States Securities Act of 1933, as
amended.

        "Significant Subsidiary" has the meaning set forth in Rule 1-02(w) of
Regulation S-X under the Securities Act or any successor rule.

        "Small Cap Market" has the meaning set forth in the definition of Fair
Market Value.

        "Subsequent Dilutive Issuance" has the meaning set forth in
Section 5.4(d) hereof.

        "Trading Day" shall mean, with respect to any class of Common Equity
Securities or any other security of the Trust, the Company or any other issuer,
a day (i) on which the securities exchange or other trading platform applicable
for purposes of determining the Market Price of a share or unit of such class of
Common Equity Securities or other security shall be open for business or
(ii) for which quotations from such securities exchange or other trading
platform of the character specified for purposes of determining such Market
Price shall be reported.

        "Trust" has the meaning set forth in the preamble hereto and shall
include any entity that becomes general partner of the Company in connection
with the establishment of an "UPREIT" structure.

        "Trust Exercise Price" shall mean (i) with respect to each Common Share
that constitutes the first 20.972/38.264 of the Trust Fixed Percentage Number
(as then in effect) of Common Shares issuable upon exercise of the Warrant,
$2,384,131.222 (i.e., $50,000,000 divided by 20.972 or the cost of each one
(1) percent of the first 20.972% of the Common Shares deliverable hereunder)
divided by 1/38.264 of the Trust Fixed Percentage Number (as then in effect) and
(ii) with respect to each Common Share that constitutes the next 17.292/38.264
of the Trust Fixed Percentage Number (as then in effect) of Common Shares
issuable upon exercise of the Warrant following the issuance of the first
20.972/38.264 of the Trust Fixed Percentage Number of Common Shares referred to
in clause (i), $2,790,178.571 (i.e., $50,000,000 divided by 17.292 or the cost
of each one (1) percent of the next 17.292% of the Common Shares deliverable
hereunder) divided by 1/38.264 of the Trust Fixed Percentage Number (as then in
effect), in each case subject to adjustment pursuant to the terms herein,
including, but not limited to, adjustment pursuant to Section 5 hereof. As an
illustration, assuming that the Trust Fixed Percentage Number is 619,800.440 as
set forth in the illustration included in the definition of Trust Fixed
Percentage Number below, the Trust Exercise Price is
$2,384,131.222/(619,800.440/38.264) or $147.187 for each Common Share
constituting the first 20.972/38.264 of the 619,800.440 shares (i.e., the first
339,704.548 shares) acquired.

        "Trust Fixed Percentage Number" shall mean, subject to adjustment
pursuant to the terms herein, including, but not limited to, adjustment pursuant
to Section 5 hereof, the number of Common Shares representing a 38.264% economic
interest in the Company (after taking into consideration the number of Common
Shares issuable upon exercise of the Warrant), as determined by the Holder prior
to and without regard to the occurrence of an Initial Public Offering; provided
that if such an offering does occur, the percentage interest in the Company to
be received upon exercise of the Warrant shall be adjusted downward as if the
Warrant had been exercised in full immediately prior to the consummation of such
offering and any subsequent

5

--------------------------------------------------------------------------------






offering and shall be subject to adjustment pursuant to the terms herein,
including, but not limited to, adjustment pursuant to Section 5 hereof,
following such offering. As an illustration, assuming (i) a total of 1,000,000
Common Shares outstanding, immediately prior to the exercise of the Warrant, as
a result of an Initial Public Offering by the Trust that did not require any
adjustments pursuant to Section 5 hereof; (ii) that the Trust purchased
1,000,000 Limited Partnership Units with the proceeds from the issuance of such
shares; (iii) that such purchase resulted in the Trust having a 50% UPREIT
Interest (with the Company having a total of 1,000,000/0.50 or 2,000,000
aggregate number of Limited Partnership Units outstanding immediately prior to
the exercise of the Warrant) and (iv) immediately prior to the exercise of the
Warrant there have been no other transactions in equity securities of the Trust
or the Company; then, upon exercise of the Warrant in full for Common Shares,
the Trust Fixed Percentage Number is (1,000,000/0.61736)—1,000,000 or
619,800.440, assuming further that each Common Share may purchase one Limited
Partnership Unit with the proceeds from the Warrant exercise.

        "Trust Restricted Period" has the meaning set forth in Section 26
hereof.

        "UPREIT Interest" shall mean, subsequent to the establishment of an
"UPREIT" structure where the Trust holds, either directly or through one or more
intermediaries, the sole general and certain limited partnership interests in
the Company, the percentage economic interest in the Company as represented by
the aggregate of such general and limited partnership interests held by the
Trust.

        "Valuation Procedure" shall mean a determination made in good faith by
(1) the Board that is set forth in resolutions of the Board that are certified
by the Secretary of the Trust or (2) prior to an Initial Public Offering of the
Trust, the general partners of the Company that is set forth in resolutions of
such general partners that are certified by their respective Secretary, which
certified resolutions (i) set forth the basis of the Board's or general
partners' (as the case may be) determination which, in the case of a valuation
in excess of $10 million, shall include the Board's or general partners' (as the
case may be) reliance on the valuation of a nationally recognized investment
banking or appraisal firm selected by the Holder and (ii) are delivered to the
Holder within ten (10) Business Days following such determination. A Valuation
Procedure with respect to the value of any capital stock shall be based on the
price that would be paid for all of the capital stock of the issuer in an
arm's-length transaction between a willing buyer and a willing seller (neither
acting under compulsion) without any discount or provision for a minority
interest, lack of liquidity or similar discount.

        "Warrant" shall mean this warrant to purchase Limited Partnership Units
or Common Shares, as the case may be.

        "Withdrawal Period" has the meaning set forth in Section 2.3 hereof.

        2.    EXERCISE OF WARRANT.    

        2.1    EXERCISE.    (a) This Warrant may be exercised by the Holder in
whole or in part at any time during the Exercise Period, by delivery of the
following to the Issuer at its address listed on the signature page hereof (or
at such other address as the Issuer may designate by ten (10) days' advance
written notice to the Holder):

        (i)    an executed Notice of Exercise;

        (ii)   the Exercise Price (A) in cash or by check, or (B) pursuant to
Section 2.2 hereof, (C) surrender of the Holder's Class B Limited Partnership
Interest or (D) any combination of (A), (B) or (C) above; and

        (iii)  this Warrant.

6

--------------------------------------------------------------------------------






        In the event the Holder determines to pay the Exercise Price with the
surrender of a portion of the Holder's Class B Limited Partnership Interest, the
portion of Class B Limited Partnership Interest surrendered shall be valued at
$1,000 for each $1,000 cash amount of Class B Limited Partnership Interest
invested, reduced by the amount of cash capital returned on such Class B Limited
Partnership Interests.

        This Warrant may not be exercised for amounts that would require the
payment of less than $10 million of aggregate Exercise Price (i.e., the
aggregate amount derived by multiplying the then applicable Exercise Price by
the number of Exercise Shares deliverable pursuant to such exercise) or, if the
Holder owns a Warrant that if exercised in full would require the payment of
less than $10 million of aggregate Exercise Price, for less than the entire
Warrant.

        An executed Notice of Exercise must be delivered not later than 10
Business Days before the date on which such exercise is to occur, which date
will be set forth by the Holder in the Notice of Exercise; provided, however,
that in the event the Trust intends to print and distribute to potential
investors in connection with its Initial Public Offering a preliminary
prospectus, the Trust will give the Holder not less than 15 Business Days prior
written notice of its intention to file such preliminary prospectus with the SEC
together with a copy of such preliminary prospectus, in which case the Holder
will have five (5) Business Days from its receipt of such notice and prospectus
to notify the Issuer of its intention to exercise all or a part of this Warrant
in connection with such Initial Public Offering. In the event a Notice of
Exercise is not so delivered within such period, the Holder may not deliver a
Notice of Exercise until the earlier of (i) 60 days from the date that written
notice of such filing is delivered to the Holder; (ii) the consummation of such
Initial Public Offering and (iii) the date the preliminary prospectus is amended
or modified for any reason other than the inclusion of final pricing information
that is within the range of prices on the cover of such preliminary prospectus.
Any Notice of Exercise delivered by the Holder in connection with an Initial
Public Offering may be withdrawn or amended in the event of an amendment or
modification of the preliminary prospectus delivered to the Holder hereunder for
any reason other than the inclusion of final pricing information that is within
the range of prices on the cover of such preliminary prospectus.

        In no event shall the maximum amount payable under this Warrant exceed
$100 million.

        (b)   In the event of an Initial Public Offering, this Warrant shall be
automatically exercised at the closing for such offering for the Trust Fixed
Percentage Number of Common Shares or, at the option of the Holder, an LP Fixed
Percentage Number of Limited Partnership Units representing, in each case, a
20.972% economic interest in the Company, subject to adjustment as provided in
this Warrant, including Section 5 hereof, if and only if the sale of such number
of Common Shares representing such 20.972% interest at the price per share set
forth on the cover page of the final prospectus for the Initial Public Offering
would result in an aggregate offering price for such Common Shares of at least
$80 million. If the aggregate offering price utilizing the price to the public
set forth on the cover page of the final prospectus for such offering in respect
of such number of Common Shares would not result in at least $80 million, then
the Warrant shall not be automatically exercised.

        Payment of the Exercise Price in the event of mandatory exercise
pursuant to this Section 2.1(b) shall be by surrender of $50 million of Class B
Limited Partnership Interest. Upon the surrender of $50 million of Class B
Limited Partnership Interest as payment of the Exercise Price as provided
herein, such amount of Class B Limited Partnership Interest shall be cancelled.

        (c)   Upon the exercise of this Warrant, a certificate or certificates
for the Exercise Shares so purchased, registered in the name of the Holder or
such other Person as may be designated by the Holder (to the extent such
transfer is not restricted and upon payment of any transfer taxes that are
required to be paid by the Holder in connection with any such transfer), shall
be issued and delivered to the Holder or such other Person as promptly as
practicable (and in any event within five

7

--------------------------------------------------------------------------------




(5) Business Days) after receipt of the Notice of Exercise. If this Warrant
shall not have been exercised in full, a new Warrant exercisable for the number
of Exercise Shares remaining shall be executed by the Trust, the Company, GMH GP
and Gary M. Holloway and delivered at the same time as the certificate (or
certificates) for the Exercise Shares that are being issued.

        The Person in whose name any certificate or certificates for the
Exercise Shares are to be issued upon exercise of this Warrant shall be deemed
to have become the holder of record of such shares on the date on which this
Warrant was surrendered and payment of the Exercise Price was made, irrespective
of the date of delivery of such certificate or certificates, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Issuer are closed, such Person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open (whether before or after the end of the Exercise
Period).

        2.2    NET EXERCISE.    

        (a)   Notwithstanding any provision herein to the contrary, if the Fair
Market Value of one Exercise Share is greater than the Exercise Price (at the
date of calculation as set forth below), then in lieu of exercising this Warrant
by payment of cash, check or surrendered Class B Limited Partnership Interest,
the Holder may elect (the "Conversion Right") to receive Exercise Shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed Notice of Exercise in which event the Issuer
shall issue to the Holder a number of Exercise Shares computed using the
following formula:

X = Y * (A-B)/A

Where:

X = the number of Exercise Shares to be issued.

Y = the number of Exercise Shares purchasable under this Warrant or, if only a
portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation).

A = the Fair Market Value of one Exercise Share (at the date of such
calculation).

B = the Exercise Price (as adjusted pursuant to Section 5 hereof to the date of
such calculation).

        The Company shall pay all reasonable administrative costs incurred by
the Holder in connection with the exercise of the Conversion Right by the Holder
pursuant to this Section 2.2.

        (b)   Unless indicated otherwise in writing by the Holder, this Warrant
shall automatically be exercised on the last day of the Exercise Period by the
Holder hereof pursuant to Section 2.2(a) hereof for Common Shares if the Fair
Market Value of one Exercise Share is greater than the Exercise Price per share
on such date. The Issuer shall take all actions and execute and deliver all
documents necessary to effect the foregoing, and the Holder shall be entitled to
receive Exercise Shares as if such Holder had exercised this Warrant pursuant to
Section 2.2(a) hereof for the full number of Exercise Shares purchasable under
this Warrant on such date.

        (c)   This Warrant may not be exercised pursuant to this Section 2.2 for
amounts that would result in an aggregate Exercise Price (i.e., the product of Y
and B as denoted in the formula set forth under Section 2.2(a) hereof) of less
than $10 million or, if the Holder owns a Warrant that if exercised in full
would result in an aggregate Exercise Price of less than $10 million, for less
than the entire Warrant; provided, however, that the preceding sentence in this
Section 2.2(c) shall not apply to an automatic exercise of this Warrant pursuant
to Section 2.2(b) hereof.

8

--------------------------------------------------------------------------------



        2.3    RESTRICTION ON EXERCISE.    

        Except as set forth in the proviso below, in no event may the Warrant be
exercised at any time to the extent that the issuance of the Exercise Shares in
connection with such exercise would cause the Trust to be "closely held" within
the meaning of Section 856(h) of the Code or any successor provision; provided,
however, that to the extent an exercise of the Warrant is restricted by this
Section 2.3 with respect to some or all of the Exercise Shares, the Trust or the
Company shall within five (5) Business Days after the Holder delivers a Notice
of Exercise give written notice to the Holder of such restriction, and the
Holder shall have five (5) Business Days from the date it receives such notice
to withdraw its Notice of Exercise (the "Withdrawal Period"). If the Holder does
not withdraw such notice then the Warrant shall be exercisable and deemed to
have been exercised for Limited Partnership Units but the obligation to deliver
such Units may, at the option of either the Trust or the Company, be satisfied
by the payment of cash equal to the Fair Market Value of such unexercised
portion of the Warrant not later than three (3) Business Days after the last day
of the Withdrawal Period (such value determined at the date of delivery of the
Notice of Exercise).

        3    COVENANTS AND REPRESENTATIONS OF THE TRUST AND THE COMPANY;
SECURITIES MATTERS.    

        3.1    COVENANTS AS TO EXERCISE SHARES.    

        (a)   Each of the Trust and the Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of this Warrant will, upon
issuance, be duly authorized, validly issued and outstanding, fully paid and
nonassessable in the case of Common Shares, free of preemptive rights and free
from all taxes, liens, charges and security interests with respect to the
issuance thereof. If the class of the Common Equity Securities or the class of
securities of any other Exercise Shares is then listed or quoted on a national
securities exchange, the National Market System or the Small Cap Market, all
such Exercise Shares upon issuance shall also be so listed or quoted. Each of
the Trust and the Company further covenants and agrees that it will, at all
times during the Exercise Period, have authorized and reserved solely for
purposes of the exercise of this Warrant, free from preemptive rights, a
sufficient number of units or shares of its Common Equity Securities or the
class of securities of any other Exercise Shares to provide for the exercise in
full of this Warrant (without taking into account any possible exercise pursuant
to Section 2.2 hereof). If at any time during the Exercise Period, the number of
authorized but unissued units or shares of Common Equity Securities or the class
of securities of any other Exercise Shares shall not be sufficient to permit
exercise in full of this Warrant (without taking into account any possible
exercise pursuant to Section 2.2 hereof), the Trust or the Company, as the case
may be, will promptly take such corporate or limited partnership action as shall
be necessary to increase its authorized but unissued units or shares of Common
Equity Securities or the class of securities of any other Exercise Shares to
such number of shares as shall be sufficient for such purposes. Each of the
Trust and the Company covenants and agrees that if any units or shares of Common
Equity Securities or any other class of capital stock to be reserved for the
purpose of the issuance of such units or shares upon the exercise of this
Warrant require registration with or approval of any governmental authority
under any Federal or state law before such units or shares may be validly issued
or delivered upon exercise, then the Trust or the Company, as the case may be,
will in good faith and as expeditiously as possible endeavor to secure such
registration or approval, as the case may be.

        (b)   In the event that at any time, including as a result of any
provision of Section 5, the Exercise Shares shall include any shares or other
securities other than units or shares of Common Equity Securities, or any other
property or assets, the terms of this Warrant shall be modified or supplemented
(in the absence of express written documentation thereof, shall be deemed to be
so modified or supplemented), and each of the Trust and the Company shall take
all actions as may be necessary to preserve, in a manner and on terms as nearly
equivalent as practicable to the

9

--------------------------------------------------------------------------------






provisions of this Warrant as they apply to the Common Equity Securities, the
rights of the Holder hereunder (including, without limitation, the provisions of
Section 5 hereof), including any equitable replacements of the term "Common
Equity Securities" with the term "Exercise Shares" and adjustments of any
formula included herein.

        (c)   To the extent that the Trust and/or the Company are subject to the
reporting requirements of the Exchange Act at any time during the Exercise
Period, the Trust's and/or the Company's filings under the Exchange Act will
comply, during the Exercise Period, in all material respects as to form with the
Exchange Act and the rules and regulations thereunder. If required pursuant to
Regulation D under the Securities Act or any successor regulation thereto, the
Trust or the Company, as the case may be, shall timely file a Form D in respect
of the issuance of this Warrant and the issuance of the Exercise Shares.

        (d)   Until the later of (i) the date as of which a Holder may sell all
of the Exercise Shares without restriction pursuant to Rule 144(k) under the
Securities Act, or any successor rule, and (ii) the last date on which any of
the Warrants remain outstanding, to the extent that the Trust and/or the Company
are subject to the reporting requirements of the Exchange Act prior to such
date, the Trust and/or the Company shall timely file all reports required to be
filed with the Securities and Exchange Commission (the "SEC") pursuant to the
Exchange Act, and the Trust and/or the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act other than as a result
of a merger or consolidation of the Trust and/or the Company where the Trust or
the Company is not the surviving entity.

        3.2    NO IMPAIRMENT.    Except and to the extent as waived or consented
to in writing by the Holder, none of the Trust, the Company and GMH Communities
GP, LLC, a Delaware limited liability company and a general partner of the
Company (together with its successors, including GMH Communities GP Trust, "GMH
GP") will, by amendment of its declaration of trust, limited partnership
agreement or limited liability company agreement, as the case may be, or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Trust, the Company or GMH GP, but will at all times
in good faith assist in the carrying out of all the provisions of this Warrant
and in the taking of all such action as may be necessary or appropriate in order
to protect the exercise rights of the Holder against impairment consistent with
the intent and principles expressed in Section 5.8 below. The foregoing shall be
subject to the right of the Trust, the Company and GMH GP to amend the
Declaration of Trust to (i) create a special ownership limit of 8.5% for the
Steven Roth Group (defined to include Steven Roth and each person (other the
Trust and any person that is a Vornado Holder (as defined below)) to whom shares
actually owned by Steven Roth would be attributed under the constructive
ownership rules of either Section 544 of the Code, as modified by Section 856(h)
of the Code, or Section 318(a) of the Code, as modified by Section 856(d)(5) of
the Code) and (ii) exempt the Holder and its subsidiaries (except where the
Holder or such a subsidiary is treated as an "individual" for purposes of
Section 542(a)(2) of the Code or any successor provision) from the application
of the ownership limits set forth in the Declaration of Trust, except to the
extent that (a) their ownership of Shares, directly, indirectly or under
applicable constructive ownership rules, would cause the Trust to be treated as
"closely held" within the meaning of Section 856(h) of the Code, (b) any person
(other than the Steven Roth Group, the Holloway Group (defined to include Gary
M. Holloway and each person (other than the Trust) to whom shares actually owned
by Gary M. Holloway would be attributed under the constructive ownership rules
of either Section 544 of the Code, as modified by Section 856(h) of the Code, or
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code), or
the Vornado Holder (defined to include each of (i) Vornado, (ii) Vornado Realty
Trust, a Maryland real estate investment trust, (iii) any affiliate of Vornado
designated pursuant to this Warrant, (iv) any permitted transfer or assignee of
Vornado for purposes of this Warrant and (v) any entity in which a person
described in any

10

--------------------------------------------------------------------------------



of clauses (i), (ii), (iii) or (iv) holds a direct or indirect interest;
provided, however, that no person shall be treated as a Vornado Holder at any
time that such person is treated as an "individual" for purposes of
Section 542(a)(2) of the Code or any successor provision)) holding a direct or
indirect interest (including through the application of applicable constructive
ownership rules) in the Holder or such a subsidiary would own directly or
indirectly (including through the application of applicable constructive
ownership rules) shares in the Trust in excess of the ownership limitations (not
to be less than, with respect to the Common Shares, 7.1% of the outstanding
Common Shares (by number or value, whichever is more restrictive) and, if the
Trust has more than one class of shares outstanding, 7.1% of the Trust's
outstanding shares, by value) set forth at any time in the Declaration of Trust,
(c) a member of the Steven Roth Group holding a direct or indirect interest
(including through the application of applicable constructive ownership rules)
in the Holder or such a subsidiary would own directly or indirectly (including
through the application of applicable constructive ownership rules) shares in
the Trust such that the members of the Steven Roth Group, in the aggregate,
would own directly or indirectly (including through the application of
applicable constructive ownership rules) shares in the Trust in excess of the
ownership limitations (not to be less than, with respect to the Common Shares,
8.5% of the outstanding Common Shares (by number or value, whichever is more
restrictive) and, if the Trust has more than one class of shares outstanding,
8.5% of the Trust's outstanding shares (by value) set forth in the Declaration
of Trust at any time for the Steven Roth Group, (d) a member of the Holloway
Group holding a direct or indirect interest (including through the application
of applicable constructive ownership rules) in the Holder or such a subsidiary
would own directly or indirectly (including through the application of
applicable constructive ownership rules) shares in the Trust such that the
members of the Holloway Group, in the aggregate, would own directly or
indirectly (including through the application of applicable constructive
ownership rules) shares in the Trust in excess of the ownership limitations (not
to be less than, with respect to the Common Shares, 20% of the outstanding
Common Shares (by number or value, whichever is more restrictive) and, if the
Trust has more than one class of shares outstanding, 20% of the Trust's
outstanding shares (by value) set forth at any time in the Declaration of Trust
at any time for the Holloway Group (provided, in the case of this clause (d),
that the Declaration of Trust at such time provides that in circumstances where
clause (d) applies, Equity Shares not Beneficially or Constructively Owned by
Vornado Holders will be transferred to a charitable trust (where such transfers
would help to reduce such excess ownership by members of the Holloway Group)
before Equity Shares Beneficially or Constructively Owned by Vornado Holders are
so transferred to eliminate such excess ownership by members of the Holloway
Group) and (e) during any period on or after the date of the first closing of an
issuance of Common Shares pursuant to an underwritten offering and during which
it is not the case that either (i) each class of the Trust's shares qualifies as
a class of "publicly-offered securities" (within the meaning of
Section 2510.3-101(b)(2) of the regulations of the Department of Labor) or
(ii) the Trust qualifies for another exception to Section 2510.3-101 of the
regulations of the Department of Labor (other than the exception that provides
that the assets of an ERISA Investor (defined to mean (I) an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), whether or not subject to ERISA, or a plan
described in Section 4975 of the Code (including, without limitation, foreign
plans and governmental plans) (each a "Plan"), (II) an entity whose underlying
assets include the assets of a Plan by reason of the Plan's direct or indirect
investment in such entity or (III) an entity that otherwise constitutes a
benefit plan investor within the meaning of Section 2510.3-101 of the
regulations of the Department of Labor) will not include any of the underlying
assets of an entity in which it invests if at all times less than 25% of the
value of each class of equity interests in the entity is held by ERISA
Investors), the direct or indirect ownership of shares in the Trust (including
through the application of applicable constructive ownership rules) by the
Holder or such a subsidiary would result in any person owning, directly or
indirectly (including through the application of applicable constructive
ownership rules), shares in the Trust such that 25% or more of any class of
shares in the Trust would be owned, directly or indirectly (including through
the application of applicable constructive ownership rules), by one or more
ERISA Investors (provided, in

11

--------------------------------------------------------------------------------



the case of this clause (e), that the Declaration of Trust at such time provides
that in circumstances where clause (e) applies, Equity Shares not Beneficially
Owned by Vornado Holders will be transferred to a charitable trust (where such
transfers would help to reduce such excess ownership by ERISA Investors) before
Equity Shares Beneficially Owned by Vornado Holders are so transferred to
eliminate such excess ownership by ERISA Investors). For these purposes,
"applicable constructive ownership rules" shall mean the rules set forth in or
under Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code,
and the rules set forth in or under Section 544 of the Code, as modified by
Section 856(h)(1)(B) of the Code. The Trust and Gary M. Holloway, as the sole
shareholder of the Trust, covenant and agree that the Trust's declaration of
trust (i) does not, as of the date hereof, contain any limitation on ownership
that would prevent the Holder from exercising this Warrant in full at any time
and holding all or any of the Common Shares or Limited Partnership Units
deliverable hereunder, other than those restrictions permitted by the second
preceding sentence, and (ii) will not contain any limitation on ownership that
would prevent the Holder from exercising this Warrant in full at any time and
holding all or any of the Common Shares or Limited Partnership Units deliverable
hereunder, other than those limitations described in the second preceding
sentence; except, in the case of both (i) or (ii), in circumstances where the
Holder is treated as "individual" for purposes of Section 542(a)(2) of the Code
(in which circumstances the Holder shall be subject to the same ownership
restrictions that apply under the Declaration of Trust to persons that are
(i) members of the Steven Roth Group, if the Holder is a member of the Steven
Roth Group, (ii) members of the Holloway Group, if the Holder is a member of the
Holloway Group and (iii) to persons that are not members of the Steven Roth
Group or the Holloway Group and who have not obtained an exemption from the
ownership limitations from the Trust's board of trustees, if the Holder is not a
member of the Steven Roth Group or the Holloway Group). The parties hereto
acknowledge and agree that the Trust is issuing and the Holder purchasing this
Warrant with the expectation that the Trust will become, through a 100% owned
subsidiary, the sole general partner of the Company for purposes of completing
an Initial Public Offering and that none of the Trust, the Company, GMH GP or
Gary M. Holloway shall take any action to cause or that results in another
Person becoming general partner of the Company, by merger, consolidation or
otherwise, without causing such entity to expressly assume all of the covenants,
agreements, representations and warranties of the Trust hereunder. In the event
that GMH GP effects an initial public offering as general partner of the
Company, then GMH GP shall execute an instrument assuming all of the covenants,
agreements, representations and warranties of the Trust hereunder.

        3.3    NOTICES OF RECORD DATE.    In the event (i) the Trust or the
Company takes a record of the holders of any class of securities for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution, (ii) the Trust or the Company authorizes the granting to the
holders of Common Equity Securities (or holders of the class of securities of
any other Exercise Shares) of rights to subscribe to or purchase any shares of
capital stock of any class or securities convertible into any shares of capital
stock or of any other right, (iii) the Trust or the Company authorizes any
reclassification of, or any recapitalization involving, any class of Common
Equity Securities or any consolidation or merger to which the Trust or the
Company is a party and for which approval of the stockholders of the Trust or
the limited partners of the Company is required, or of the sale or transfer of
all or substantially all of the assets of the Trust or the Company, (iv) the
Trust or the Company authorizes or consents to or otherwise commences the
voluntary or involuntary dissolution, liquidation or winding up of the Trust or
the Company, or (v) the Trust or the Company authorizes or takes any other
action that would trigger an adjustment in the Exercise Price or the number or
amount of units or shares of Common Equity Securities or other Exercise Shares
subject to this Warrant (other than a stock split or combination), the Trust or
the Company shall mail to the Holder, at least twenty (20) days prior to the
earlier of the record date for any such action or stockholder vote and the date
of such action, a notice specifying (a) which action is to be taken and the date
on which any such record is to be taken for the purpose of any such action,
(b) the date that any

12

--------------------------------------------------------------------------------




such action is to take place, and (c) the amount and character of any stock,
other securities or property and amounts, or rights or options with respect
thereto, proposed to be issued, granted or delivered to each holder of Common
Equity Securities (or holders of the class of securities of any other Exercise
Shares).

        3.4    APPROVAL BY SHAREHOLDER AND GENERAL PARTNER AND LIMITED
PARTNERS.    The Trust represents and warrants to the Holder that this Warrant,
its terms and its issuance and sale have been approved by a vote the sole
shareholder of the Trust and its Board of Trustees. The Company represents and
warrants to the Holder that this Warrant, its terms and its issuance and sale
have been approved by a vote of the general and limited partners of the Company.

        4    REPRESENTATIONS AND AGREEMENTS OF HOLDER.    

        4.1    REPRESENTATIONS OF HOLDER.    The Holder hereby represents and
warrants to the Trust and the Company, as of the date hereof, that:

        (a)   ACQUISITION PURSUANT TO EXEMPTION; ACCREDITED INVESTOR;
ACQUISITION OF WARRANT FOR PERSONAL ACCOUNT. The Holder is an "accredited
investor" within the meaning of Rule 501 under Regulation D promulgated under
the Securities Act. The Holder represents and warrants that it is acquiring this
Warrant and, to the extent this Warrant is exercised, the Exercise Shares solely
for its account for investment purposes only and not with a view to or for sale
or distribution of said Warrant or Exercise Shares or any part thereof, other
than potential transfers between Affiliates or transfers pursuant to an
effective registration statement under, or an exemption from the registration
requirements of, the Securities Act.

        (b)   SECURITIES ARE NOT REGISTERED.

        i.      The Holder understands that this Warrant and the Exercise Shares
have not been registered under the Securities Act, on the basis that no
distribution or public offering is being effected. The Holder realizes that the
basis for the exemption set forth above may not be present if, notwithstanding
its representations, the Holder has a present intention of acquiring the
securities for a fixed or determinable period in the future, selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the securities. The Holder has no such present intention,
except that, subject to Section 4.2, the Holder may, in the future, transfer
between Affiliates or transfer pursuant to an effective registration statement
under, or an exemption from the registration requirements of, the Securities
Act.

        ii.     The Holder has had full access to all information it considers
necessary or appropriate to make an informed investment decision with respect to
this Warrant and has been given the opportunity to ask questions of the Trust
and the Company and its representatives concerning this transaction and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Trust and the Company
and can bear the economic risk of its investment in this Warrant.

        4.2    DISPOSITION OF WARRANT AND EXERCISE SHARES.    

        (a)   The Holder agrees not to make any disposition of all or any part
of the Exercise Shares in any event unless:

        (i)    the Trust or the Company, as the case may be, shall have received
a letter secured by the Holder from the staff of the SEC stating that no action
will be recommended to the SEC with respect to the proposed disposition;

13

--------------------------------------------------------------------------------



        (ii)   there is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said registration statement;

        (iii)  the Holder shall have furnished the Trust or the Company, as the
case may be, with an opinion of counsel for the Holder, reasonably satisfactory
to the Trust or the Company, as the case may be, to the effect that such
disposition may be made in compliance with Rule 144 under the Securities Act; or

        (iv)  the Holder shall have notified the Trust or the Company, as the
case may be, of the proposed disposition and shall have furnished it with a
statement of the circumstances surrounding the proposed disposition and, if
reasonably requested by the Trust or the Company, as the case may be, the Holder
shall have furnished it with an opinion of counsel for the Holder, reasonably
satisfactory to the Trust or the Company, as the case may be, to the effect that
such disposition will not require registration of such Exercise Shares under the
Securities Act or any applicable state securities laws.

        (b)   The Holder further agrees not to make any disposition of all or
any part of this Warrant in any event unless (A) the Holder shall have notified
the Trust and the Company of the proposed disposition not less than five
(5) Business Days prior to such proposed disposition and shall have furnished
the Trust and the Company with a statement of the circumstances surrounding the
proposed disposition and, if reasonably requested by the Trust and the Company,
the Holder shall have furnished the Trust and the Company with an opinion of
counsel for the Holder, reasonably satisfactory to the Trust and the Company, to
the effect that such disposition will not require registration of such Warrant
under the Securities Act or any applicable state securities laws, and (B) such
transferee has executed and delivered to the Trust and the Company an agreement
whereby such transferee agrees to become a party hereto and to be bound by all
the provisions hereof and thereof.

        (c)   The Holder is aware that the Exercise Shares may not be sold
pursuant to Rule 144 under the Securities Act unless the applicable conditions
thereof are met, including, among other things, the required holding period set
forth in Rule 144 under the Securities Act and the number of shares being sold
during any three-month period not exceeding specified limitations.

        (d)   The Holder understands and agrees that all certificates evidencing
the Exercise Shares may bear the following legend (unless such shares have been
disposed of in accordance with Section 4.2(a)(ii) or (iii) or such legend is no
longer required to comply with applicable securities laws):

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE SECURITIES ACT UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE."

        Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to an effective registration statement under
the Securities Act) shall also bear such legend unless such legend is no longer
required to comply with applicable securities laws.

        (e)   Notwithstanding the foregoing or any provision of the Limited
Partnership Agreement, in the event that an Initial Public Offering is not
completed within six months from the date hereof and the Holder exercises this
Warrant to acquire Limited Partnership Units, then the Limited

14

--------------------------------------------------------------------------------






Partnership Units so acquired may be transferred by the Holder subject to
compliance only with applicable securities laws.

        5.    ADJUSTMENT OF EXERCISE PRICE, UNITS OR SHARES OF COMMON EQUITY
SECURITIES PURCHASABLE AND NUMBER OF WARRANTS.    

        5.1    ADJUSTMENT OF EXERCISE PRICE.    The Exercise Price, as defined
in Section 1, shall be subject to adjustment from time to time as follows:

        (a)   If an Issuer after the date hereof shall (i) pay a dividend or
make a distribution to all holders of any class of Common Equity Securities with
respect to such holders' Common Equity Securities and in units or shares of
Common Equity Securities, (ii) split or otherwise subdivide the outstanding
units or shares of Common Equity Securities, or (iii) combine the outstanding
units or shares of Common Equity Securities into a smaller number of units or
shares, then in any such case the Exercise Price in effect immediately prior
thereto shall be adjusted to a price obtained by multiplying such Exercise Price
by a fraction of which the numerator shall be the number of units or shares of
Common Equity Securities outstanding prior to such action and the denominator
shall be the number of units or shares of Common Equity Securities outstanding
after giving effect to such action. An adjustment made pursuant to clause (i) of
this subsection (a) shall become effective retroactive to the date immediately
after the Record Date for such dividend or distribution, and an adjustment made
pursuant to clause (ii) or (iii) of this subsection (a) shall become effective
immediately after the effective date of such subdivision or combination.

        (b)   If an Issuer after the date hereof shall issue rights, options or
warrants to all holders of any class of Common Equity Securities with respect to
such holders' Common Equity Securities to subscribe for or purchase units or
shares of Common Equity Securities or securities convertible into or
exchangeable or redeemable for Common Equity Securities at a price per share
less than the Applicable Price per share or unit on the issuance date thereof,
the Exercise Price in effect immediately prior thereto shall be adjusted to a
price obtained by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the number of units or shares of Common Equity Securities
outstanding on the date of issuance of such rights, options or warrants plus the
number of units or shares of the class of Common Equity Securities subject to
such rights, options or warrants which the aggregate consideration for the total
number of units or shares so to be offered would purchase at the Applicable
Price of a unit or share of the class of Common Equity Securities subject to
such rights, options or warrants, and (ii) the denominator shall be the number
of units or shares of Common Equity Securities outstanding on the date of
issuance of such rights, options or warrants plus the number of additional units
or shares of Common Equity Securities to be offered for subscription or
purchase; provided, however, that no adjustment shall be made if an Issuer
issues or distributes to the Holder the rights, options or warrants which the
Holder would have been entitled to receive had this Warrant been exercised prior
to the Record Date (and, if applicable, had this Warrant been exercisable for
the class of Common Equity Securities receiving such issuance or distribution).
Any such adjustments shall be made whenever such rights, options or warrants are
issued to all holders of any class of Common Equity Securities with respect to
such holders' Common Equity Securities and shall become effective retroactive to
the date immediately after the Record Date for the determination of limited
partners or stockholders, as the case may be, entitled to receive such rights,
options or warrants unless such rights, options or warrants are not immediately
exercisable, in which case, any such adjustments shall be made at such time such
rights, options or warrants become exercisable. Upon expiration of the period
during which any such rights, options or warrants may be exercised, any
adjustment previously made pursuant to the foregoing provisions shall be
recalculated to take into consideration only those rights, options or warrants
actually exercised during the applicable period for exercise and notice of any
such further adjustment to the Exercise Price shall be given to the Holder as
herein provided.

15

--------------------------------------------------------------------------------






        (c)   If an Issuer after the date hereof shall issue or distribute to
all holders of any class of Common Equity Securities (or any class of capital
stock or common units that is convertible into or exchangeable or redeemable for
Common Equity Securities) with respect to such holders' Common Equity Securities
(or such other capital stock or common units) evidences of its indebtedness,
cash, or other assets, shares of capital stock or common units of any class or
any other securities (other than the Common Equity Securities) or rights to
subscribe therefor (excluding those referred to in subsection (b) above), in
each such case the Exercise Price in effect immediately prior thereto shall be
adjusted to a price obtained by multiplying such Exercise Price by a fraction of
which (i) the numerator shall be the difference between (x) the amount, for each
class of Common Equity Securities then outstanding, of the Fair Market Value per
unit or share of such class of Common Equity Securities, multiplied by the
number of outstanding units or shares of such class of Common Equity Securities,
in each case on the Record Date, and (y) the Fair Market Value of the assets,
cash or evidences of indebtedness so distributed, or shares of capital stock or
other securities or rights to subscribe therefor so issued, and (ii) the
denominator shall be product of the amount, for each class of Common Equity
Securities then outstanding, of the Fair Market Value per unit or share of such
class of Common Equity Securities, multiplied by the number of outstanding units
or shares of such class of Common Equity Securities, in each case on the Record
Date; provided, however, that no adjustment shall be made if the Issuer issues
or distributes to the Holder the evidence of indebtedness, cash, other assets,
capital stock or other securities or subscription rights referred to above in
this subsection (c) that the Holder would have been entitled to receive had this
Warrant been exercised in full prior to the Record Date (and, if applicable, had
this Warrant been exercisable for the class of Common Equity Securities or such
other class of capital stock that is convertible into or exchangeable or
redeemable for Common Equity Securities receiving such issuance or
distribution). The Issuer shall provide the Holder, upon receipt of a written
request therefor, with any indenture or other instrument defining the rights of
the holders of any indebtedness, assets, capital stock or other securities or
subscription rights referred to in this Section 5.1(c). Any such adjustment
shall be made whenever any such distribution is made, and shall become effective
retroactive to the date immediately after the Record Date. Upon expiration of
the period during which any subscription rights granted pursuant to this
subsection (c) may be exercised, any adjustment previously made pursuant to the
foregoing provisions shall be recalculated to take into consideration only those
subscription rights actually exercised during the applicable period for exercise
and notice of any such further adjustment to the Exercise Price shall be given
to the Holder as herein provided. For the avoidance of doubt, distributions of
income or returns on capital with respect to the Class B Limited Partnership
Interest shall not result in an adjustment to the Exercise Price pursuant to
this Section 5.1(c).

        (d)   For purposes of Sections 5.1(a), 5.1(b) and 5.1(c), any dividend
or distribution to which Section 5.1(c) is applicable that also includes units
or shares of Common Equity Securities, a subdivision of Common Equity Securities
or a combination of Common Equity Securities to which Section 5.1(a) applies, or
rights or warrants to subscribe for or purchase units or shares of Common Equity
Securities to which Section 5.1(b) applies (or any combination thereof), shall
be deemed instead to be:

        (i)    a dividend or distribution of the evidences of indebtedness,
cash, other assets, shares of capital stock, other securities or subscription
rights, other than such units or shares of Common Equity Securities, such
subdivision or combination or such rights, options or warrants to which Sections
5.1(a) and 5.1(b) apply, respectively (and any Exercise Price reduction required
by Section 5.1(c) with respect to such dividend or distribution shall then be
made), immediately followed by

        (ii)   a dividend or distribution of such units or shares of Common
Equity Securities, such subdivision or combination or such rights, options or
warrants to which Sections 5.1(a) and

16

--------------------------------------------------------------------------------






5.1(b) apply (and any further Exercise Price reduction required by Sections
5.1(a) and 5.1(b) with respect to such actions shall then be made).

        (e)   In case a tender or exchange offer (other than an odd lot offer)
by an Issuer for any Common Equity Securities, or other repurchase of any Common
Equity Securities by an Issuer, is consummated at a price in excess of the
Market Price of the Common Equity Securities subject to such tender or exchange
offer or repurchase, at the expiration of such tender or exchange offer or at
the time of such repurchase (as the case may be), the Exercise Price in effect
immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which (i) the numerator shall be such
Market Price, less the amount of the excess of the value of the tender or
exchange offer price or repurchase price over the Market Price, and (ii) the
denominator shall be the Market Price, such adjustment to become effective
immediately prior to the opening of business on the day following such date of
expiration or date of repurchase (as the case may be).

        (f)    In the event of an adjustment to the Trust Exercise Price as a
result of any adjustment pursuant to this Agreement, the LP Exercise Price shall
be adjusted, if an adjustment is not already required by another provision of
this Agreement, in order to maintain the intended relationship between the
Limited Partnership Units and the Common Shares and the right of a holder of one
Limited Partnership Unit to receive, upon redemption or exchange of such Unit,
one Common Share.

        5.2    ADJUSTMENT OF NUMBER OF EXERCISE SHARES PURCHASABLE UPON EXERCISE
OF WARRANTS.    Upon each adjustment of the Exercise Price pursuant to
Section 5.1 or 5.4 hereof, the number of Exercise Shares purchasable upon
exercise of this Warrant shall be adjusted to the number of Exercise Shares,
rounded up or down, as the case may be, to the nearest full unit or share,
obtained by (i) multiplying the number of Exercise Shares purchasable
immediately prior to such adjustment by the Exercise Price in effect prior to
such adjustment, and (ii) dividing the product so obtained by the Exercise Price
in effect after such adjustment of the Exercise Price.

        5.3    RIGHTS UPON CONSOLIDATION, MERGER, SALE, TRANSFER,
RECLASSIFICATION OR RECAPITALIZATION.    

        (a)   In case an Issuer after the date hereof (a) shall consolidate with
or merge into any other Person and shall not be the continuing or surviving
corporation or limited partnership of such consolidation or merger, (b) shall
permit any other Person to consolidate with or merge into such Issuer and such
Issuer shall be the continuing or surviving Person but, in connection with such
consolidation or merger, the Common Equity Securities or other securities or
property otherwise issuable upon exercise of this Warrant shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (c) shall transfer (by sale, lease or otherwise) all or
substantially all of its properties or assets or the properties or assets of its
Significant Subsidiaries to any other Person, or (d) shall effect a capital
reorganization or reclassification of the Common Equity Securities or other
securities or property otherwise issuable upon exercise of this Warrant (other
than a capital reorganization or reclassification resulting in the issuance of
additional units or shares of Common Equity Securities for which adjustment in
the Exercise Price is provided in Section 5.1 or 5.4 unless such adjustment
pursuant to Section 5.1 or 5.4 fails to take into account all steps in a
multi-step transaction), then, and in the case of each such transaction, proper
provision shall be made so that, upon the basis and the terms and in the manner
provided in this Warrant, the Holder, upon the exercise hereof at any time after
the consummation of such transaction (until the end of the Exercise Period),
shall be entitled to receive (at the aggregate Exercise Price in effect at the
time of such consummation for all Common Equity Securities or other securities
or property otherwise issuable upon such exercise immediately prior to such
consummation), in lieu of the Common Equity Securities or other

17

--------------------------------------------------------------------------------



securities or property otherwise issuable upon such exercise prior to such
consummation, the kind and amount of shares, other securities, property, assets
or cash that the Holder would have been entitled to receive upon the
consummation of such transaction had the Holder exercised this Warrant
immediately prior to the consummation of such transaction, subject to
adjustments (subsequent to such consummation) as nearly equivalent as possible
to the adjustments provided for in this Section 5. In addition, upon the
exercise hereof at any time after the consummation of such transaction, the
Holder may elect to receive, in lieu of such shares or other securities,
property or assets that the Holder would have been entitled to receive upon the
consummation of such transaction, the cash equivalent thereof (with the cash
value determined by reference to the Fair Market Value of such shares or other
securities, property or assets that the Holder would have received). If the
Holder elects to receive such cash equivalent, the Company or the surviving
Person shall bear any costs and expenses incurred in connection with any sale or
disposition of such shares or other securities, property or assets, and shall
promptly deliver the cash proceeds to the Holder (in any event within five
(5) Business Days after receipt of such cash proceeds by the Issuer). In no
event shall an Issuer undertake any such transaction unless appropriate
provision is made by such Issuer or the surviving Person as part of any such
transaction for the obligations provided hereunder.

        (b)   An Issuer shall not consummate any transaction that effects or
permits any such event or occurrence unless each Person whose shares of stock,
securities or assets will be issued, delivered or paid to the holders of the
Common Equity Securities (including such Issuer with respect to clause (ii)
below), prior to or simultaneously with the consummation of the transaction,
(i) is, in the case of the Trust, a Maryland corporation or trust, or, in the
case of the Company, a limited partnership organized and existing under the laws
of the United States of America or any State or the District of Columbia, and
(ii) expressly assumes, or in the case of such Issuer, acknowledges, by a
Warrant supplement or other document in a form substantially similar hereto and
to the satisfaction of the Holder, executed and delivered to the Holder, the
obligation to deliver to such Holder such shares of stock, securities or assets,
including cash, as, in accordance with the foregoing provisions of this
Section 5.3, such Holder is entitled to purchase, and all other obligations and
liabilities under this Warrant, including obligations and liabilities in respect
of subsequent adjustments that are required under this Warrant.

        (c)   The above provisions of this Section 5.3 shall similarly apply to
successive reclassifications and changes of Exercise Shares and to successive
consolidations, mergers, leases, sales or conveyances.

        5.4    SALE OF SHARES BELOW APPLICABLE PRICE.    

        (a)   If at any time or from time to time after the date hereof, an
Issuer issues or sells, or is deemed by the express provisions of this
Section 5.4 to have issued or sold, Additional Common Equity Securities (as
defined below), other than as provided in Section 5.1, 5.2 or 5.3 above,
including as part of an Initial Public Offering, for an Effective Price (as
defined below) less than the Applicable Price (such issue, a "Qualifying
Dilutive Issuance"), then and in each such case, the then effective Exercise
Price shall be reduced, effective as of the opening of business on the date of
such issue or sale (or if earlier, the date on which a binding agreement
providing for such issue or sale was entered into), to a price determined by
multiplying the Exercise Price in effect immediately prior to such issuance or
sale by a fraction:

        (i)    the numerator of which shall be (A) the number of units or shares
of Common Equity Securities outstanding immediately prior to such issue or sale,
plus (B) the number of units or shares of Common Equity Securities being issued
or sold or deemed to be issued or sold which the aggregate consideration
received by such Issuer for the total number of Additional Common Equity
Securities so issued or deemed to be so issued would purchase at the Applicable
Price, and

18

--------------------------------------------------------------------------------



        (ii)   the denominator of which shall be the number of units or shares
of Common Equity Securities outstanding immediately prior to such issue or sale
plus the total number of Additional Common Equity Securities so issued or deemed
to be so issued.

        Notwithstanding the foregoing, no adjustment shall be made pursuant to
this Section 5.4 for awards of restricted Common Shares from the Trust's Equity
Incentive Compensation Plan made to Trustees of the Trust that are not also
employees of the Trust and to employees of the Trust so long as all such awards
are approved by the Trust's Board of Trustees or a committee of the Board of
Trustees of the Trust comprised solely of "non-employee" trustees, within the
meaning of Rule 16b-3 under the Exchange Act, which committee may include the
Compensation Committee of such Board if such committee is so comprised, and the
aggregate number of Common Shares so awarded during the first 18 months
following the IPO Date does not exceed 750,000 Common Shares, subject to
adjustment pursuant to Section 5 hereof.

        (b)   For the purpose of the adjustment required under this Section 5.4,
if an Issuer issues or sells (x) stock or other securities convertible into or
exchangeable or redeemable for units or shares of Common Equity Securities (such
convertible, exchangeable or redeemable stock or securities being herein
referred to as "Convertible Securities") or (y) rights, options or warrants for
the purchase of units or shares of Common Equity Securities or Convertible
Securities and if the Effective Price of such units or shares of Common Equity
Securities is less than the Applicable Price, in each case such Issuer shall be
deemed to have issued at the time of the issuance of such rights, options or
warrants or Convertible Securities the maximum number of Additional Common
Equity Securities issuable upon exercise, conversion, exchange or redemption
thereof and to have received as aggregate consideration for the issuance of such
shares an amount equal to the total amount of the consideration, if any,
received by such Issuer for the issuance or sale of such rights, options or
warrants or Convertible Securities plus the minimum amounts of consideration, if
any, payable to such Issuer upon the exercise, conversion, exchange or
redemption of such rights, options or warrants or Convertible Securities (other
than by cancellation of liabilities or obligations evidenced by such Convertible
Securities); provided that:

        (i)    subject to paragraph (d) below, if the minimum amounts of such
consideration cannot be ascertained, but are a function of anti-dilution or
similar protective clauses, such Issuer shall be deemed to have received the
minimum amounts of consideration without reference to such clauses; and

        (ii)   if the minimum amount of consideration payable to such Issuer
upon the exercise, conversion, exchange or redemption of such rights, options,
warrants or Convertible Securities is reduced over time or on the occurrence or
non-occurrence of specified events other than by reason of anti-dilution
adjustments, the Effective Price shall be recalculated using the figure to which
such minimum amount of consideration is reduced; provided further, that if the
minimum amount of consideration payable to such Issuer upon the exercise,
conversion, exchange or redemption of such rights, options, warrants or
Convertible Securities is subsequently increased, the Effective Price shall be
again recalculated using the increased minimum amount of consideration payable
to such Issuer but only upon the exercise, conversion, exchange or redemption of
such rights, options, warrants or Convertible Securities.

19

--------------------------------------------------------------------------------







        No further adjustment of the Exercise Price, as adjusted upon the
issuance of such rights, options, warrants or Convertible Securities, shall be
made as a result of the actual issuance of Additional Common Equity Securities
upon the exercise of any such rights, options or warrants or the conversion,
exchange or redemption of any such Convertible Securities. If any such rights,
options or warrants or the conversion, exchange or redemption privilege
represented by any such Convertible Securities shall expire without having been
exercised, the Exercise Price as adjusted upon the issuance of such rights,
options, or warrants or Convertible Securities shall be readjusted to the
Exercise Price which would have been in effect had an adjustment been made on
the basis of only the Additional Common Equity Securities, if any, actually
issued or sold on the exercise, conversion, exchange or redemption of such
rights, options, warrants or Convertible Securities, and on the basis that such
Additional Common Equity Securities, if any, were issued or sold for the
consideration actually received by such Issuer upon such exercise, conversion,
exchange or redemption (other than by cancellation of liabilities or obligations
evidenced by such Convertible Securities), plus the consideration, if any,
actually received by such Issuer for the issue or sale of all such rights,
options, warrants and Convertible Securities, whether or not exercised, provided
that such readjustment shall not apply to prior exercises of this Warrant.

        (c)   For the purpose of making any adjustment to the Exercise Price of
the Exercise Shares required under this Section 5.4, "Additional Common Equity
Securities" shall mean all units or shares of Common Equity Securities issued by
an Issuer or deemed to be issued pursuant to this Section 5.4 (including units
or shares of Common Equity Securities subsequently reacquired or retired by an
Issuer).

        The "Effective Price" of Additional Common Equity Securities shall mean
the quotient determined by dividing (x) the aggregate consideration received, or
deemed to have been received by an Issuer for such issue under this Section 5.4,
for such Additional Common Equity Securities, by (y) the total number of
Additional Common Equity Securities issued or sold, or deemed to have been
issued or sold by the Issuer under this Section 5.4.

        (d)   In the event that an Issuer issues or sells, or is deemed to have
issued or sold, Additional Common Equity Securities in a Qualifying Dilutive
Issuance (the "First Dilutive Issuance"), then in the event that the Issuer
issues or sells, or is deemed to have issued or sold, Additional Shares of
Common Equity Securities in a Qualifying Dilutive Issuance other than the First
Dilutive Issuance (a "Subsequent Dilutive Issuance") pursuant to the same
instruments as the First Dilutive Issuance, then, and in each such case upon a
Subsequent Dilutive Issuance, the Exercise Price shall be reduced to the
Exercise Price that would have been in effect had the First Dilutive Issuance
and each Subsequent Dilutive Issuance all occurred on the closing date of the
First Dilutive Issuance.

        5.5    DE MINIMIS ADJUSTMENTS.    The adjustments required by this
Section 5 shall be made whenever and as often as any specified event requiring
an adjustment shall occur, except that no adjustment pursuant to Section 5.1,
5.3 or 5.4 hereof shall be required unless such adjustment would require an
increase or decrease of at least $0.01 in the Exercise Price then subject to
adjustment; provided, however, that any adjustments that are not made by reason
of this Section 5.5 shall be carried forward and (i) made as soon as such
adjustment, together with other adjustments required by this Section 5 and not
previously made, would result in an increase or decrease of at least $0.01 in
the Exercise Price as of the date of exercise, or (ii) made upon the date of
exercise, in whole or in part, of the Warrant. In case an Issuer shall at any
time issue Common Equity Securities by way of dividend on any stock or other
securities of an Issuer or split or otherwise subdivide or combine the
outstanding units or shares of Common Equity Securities, said amount of $0.01
specified in the preceding sentence (as theretofore increased or decreased, if
said amount shall have been adjusted in accordance with the provisions of this
Section 5.5) shall forthwith be proportionately increased in the case of such a

20

--------------------------------------------------------------------------------



combination or decreased in the case of such a subdivision or stock dividend so
as appropriately to reflect the same. All calculations under this Section 5
shall be made to the nearest hundredth of a cent.

        5.6    CONDITION PRECEDENT TO REDUCTION OF EXERCISE PRICE BELOW PAR
VALUE OF SHARES OF COMMON EQUITY SECURITIES OR INCREASE IN PAR VALUE TO ABOVE
EXERCISE PRICE.    

        To the extent that any of Common Equity Securities have a par value,

        (a)   before taking any action that would require an adjustment reducing
the Exercise Price to below the then par value of any of the shares of Common
Equity Securities issuable upon exercise of this Warrant, an Issuer shall take
any action that may, in the opinion of its counsel, be necessary in order that
such Issuer may validly and legally issue fully paid and non-assessable shares
(in the case of the Trust) of such Common Equity Securities at such adjusted
Exercise Price; and

        (b)   before taking any action that would increase, or would result in
an increase in, the par value, if any, of the Common Equity Securities issuable
upon exercise of this Warrant to an amount that is greater than the then
effective Exercise Price, such Issuer shall take such action that is necessary
in order that such Issuer may validly and legally issue fully paid and
non-assessable shares (in the case of the Trust) of such Common Equity
Securities at such then effective Exercise Price.

        5.7    CERTIFICATE OF ADJUSTMENT.    In each case of an adjustment or
readjustment of the Exercise Price, an Issuer, at its sole expense, shall
compute such adjustment or readjustment in accordance with the provisions hereof
and prepare a certificate showing such adjustment or readjustment, and shall
mail such certificate, by first class mail, postage prepaid, to the Holder at
the Holder's address, as provided in Section 14 hereof, no later than five
(5) Business Days following the effective date of such adjustment or
readjustment. The certificate shall set forth such adjustment or readjustment,
showing in detail the facts upon which such adjustment or readjustment is based,
including a statement of (i) the number of Additional Common Equity Securities
issued or sold or deemed to have been issued or sold; (ii) the consideration
received or deemed to be received by the Issuer for any Additional Common Equity
Securities issued or sold or deemed to have been issued or sold; (iii) the
Exercise Price at the time in effect; and (iv) the type and amount, if any, of
other property which would be received upon exercise of this Warrant.

        5.8    OTHER DILUTIVE EVENTS.    If any event or occurrence shall occur
as to which the provisions of this Section 5 are not strictly applicable but as
to which the failure to make any adjustment to the Exercise Price and/or the
number of shares or other assets or property subject to this Warrant would
adversely affect the purchase rights or value represented by this Warrant in
accordance with the essential intent and principles of this Warrant, including
this Section 5, then, in each such case, each Issuer shall determine the
adjustment, if any, on a basis consistent with the essential intent and
principles established in this Warrant, including this Section 5, necessary to
preserve, without dilution, the purchase rights represented by this Warrant. If
such determination involves or is based on a determination of the Fair Market
Value of any securities or other assets or property, such determination shall be
made in accordance with the Valuation Procedure.

        5.9    GENERAL ADJUSTMENT PROVISIONS.    

        (a)   In any case in which this Section 5 shall require that an
adjustment be made retroactive to the date immediately following a Record Date,
an Issuer may elect to defer (but only until five (5) Business Days following
the mailing by such Issuer to the Holder of the certificate as required by
Section 5.7) issuing to the Holder, in the event of any exercise of this Warrant
after such Record Date, the units or shares of Common Equity Securities issuable
upon such exercise in excess of the units or shares of Common Equity Securities
issuable upon such exercise prior to such adjustment, if any.

21

--------------------------------------------------------------------------------



        (b)   The provisions and adjustments provided for in this Section 5
shall apply to successive events or occurrences of the types described in this
Section 5.

        (c)   For the purpose of making any adjustment required under this
Section 5 that requires a determination of the aggregate consideration received
by an Issuer for any sale, issue or distribution of securities, the aggregate
consideration received by such Issuer shall equal the sum of: (i) to the extent
it consists of cash, the net amount of cash received by the Issuer after
deduction of any underwriting or similar commissions, compensation or
concessions paid or allowed by such Issuer in connection with such issue or sale
but without deduction of any expenses payable by such Issuer, and (ii) to the
extent it consists of property or assets other than cash, the Fair Market Value
of the property or assets.

        5.10    SIGNIFICANT SUBSIDIARIES.    If any Significant Subsidiary of an
Issuer issues or grants (i) any capital stock or equity ownership interest;
(ii) any rights, options, warrants or convertible securities that are
exercisable for or convertible into any capital stock or other equity ownership
interest; or (iii) any stock appreciation rights, phantom stock rights, or any
other profit participation rights, or any rights or options to acquire any such
rights, in each case of clauses (i), (ii) and (iii) above, to any Person other
than such Issuer or its wholly-owned subsidiaries, such Issuer shall determine
an anti-dilution adjustment, if any, on a basis consistent with the essential
intent and principles established herein, including but not limited to this
Section 5, necessary to preserve, without dilution, the purchase rights
represented by this Warrant. If such determination involves or is based on a
determination of the Fair Market Value of any securities or other assets or
property, such determination shall be made in accordance with the Valuation
Procedure.

        5.11    ADJUSTMENT FOR MILITARY PROPERTIES.    In the event that a
military housing project listed below is not acquired by the Company by the date
set forth below corresponding to such project or, a property or properties, in
replacement of such project, are not contributed by such date to the Company by
Gary M. Holloway for no additional interest in the Company or the Trust that is
projected to provide cash flow to the Company that will at least equal the cash
flow projected to be contributed by such project to the Company, then the
percentage economic interest included in the definition of LP Fixed Percentage
Number and Trust Fixed Percentage Number shall be increased, by proportionate
increase of the 20.972% and 17.292% comprising the 38.264% in such definitions
(as such may have been adjusted pursuant to this Section 5), by the LP Fixed
Percentage set forth below corresponding to the property not acquired, but the
Limited Partnership Units necessary to satisfy such increase upon exercise of
this Warrant shall be satisfied entirely by transfer of Limited Partnership
Units representing the LP Fixed Percentage Number indicated below, subject to
adjustment as provided in this Warrant, including, but not limited to the other
sections of this Section 5, by Gary M. Holloway to the Holder free and clear of
any mortgage, deed of trust, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge (including, without limitation, any conditional sale or other title
retention agreement, any sale-leaseback, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any jurisdiction, domestic or foreign, and mechanics',
materialmen's and other similar liens and encumbrances) (each, a "Lien"). The
amount of cash flow projected for a military housing project and replacement
property or properties hereunder shall be determined in accordance with the
Valuation Procedure, assuming all projects and properties involve at least
$10 million of value. In the event that none of the three military housing
projects is acquired and no replacement properties are contributed, the maximum
amount of increase in the percentage economic interest in the Company included
in the definition of LP Fixed Percentage Number as a result of such failure
shall be 14.999%. If the projected cash flow from a replacement property or
properties replaces some but not all of the projected cash flow from a military
project not acquired, then the amount of increase in the percentage economic
interest of the Company included in the definition of LP Fixed

22

--------------------------------------------------------------------------------




Percentage Number shall be proportionately adjusted. In no event shall such
increase result in any increase in the Exercise Price. If this Warrant has been
exercised in full prior to the applicable date set forth below, then any such
Limited Partnership Units corresponding to a project not acquired shall be
released from the escrow and transferred to the Holder immediately following the
applicable date. Prior to the applicable date set forth below, such Limited
Partnership Units shall be owned by Gary M. Holloway free and clear of any Lien
and shall be held by the Holder in escrow during such period. In the event that
a project is acquired by the Company or a replacement property is contributed to
the Company prior to the applicable date set forth below, then the corresponding
LP Fixed Percentage Number of Limited Partnership Units shall be released to
Gary M. Holloway upon completion of such acquisition.

Military Housing Project


--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  LP Fixed
Percentage Number

--------------------------------------------------------------------------------

  LP Fixed
Percentage

--------------------------------------------------------------------------------

  Fort Eustis/Story   9 months from date hereof   1,440   1.440 % Fort
Bliss/White Sands   June 30, 2005   1,830   1.830 % Navy North East   9 months
from date hereof   13,270   13.270 %

        As an illustration, if the Navy North East project is not acquired by
the Company within nine months from the date hereof and a suitable replacement
property is not contributed by such date, then the LP Fixed Percentage Number
will increase from the number of Limited Partnership Units representing 38.264%
to the number of Limited Partnership Units representing a 54.804% economic
interest in the Company, with the first 20.292% becoming 20.972/38.264 of
54.804% (i.e., 30.037%) and the 17.292% becoming 17.292/38.264 of 54.804% (i.e.,
24.763%), with appropriate downward adjustments to the LP Exercise Price. Any
additional Limited Partnership Units necessary to satisfy the increase in
percentage shall be Limited Partnership Units transferred by Gary M. Holloway
and will not be newly issued Units. As a further illustration, if the Navy North
East project is not acquired by the Company within nine months from the date
hereof and a suitable replacement property is not contributed by such date and
as of such date the Warrant had been exercised to acquire all of the Limited
Partnership Units representing a 20.972% economic interest in the Company, then
the LP Fixed Percentage Number shall be increased from the number of Limited
Partnership Units representing a 17.292% economic interest in the Company to the
number of Limited Partnership Units representing a 30.562% economic interest in
the Company with the result that upon exercise of the remaining portion of the
Warrant, Limited Partnership Units representing a 17.292% economic interest in
the Company will be a new issuance of Units by the Company and Limited
Partnership Units representing a 13.270% economic interest in the Company will
be Limited Partnership Units transferred to the Holder by Gary M. Holloway.

        6.    FRACTIONAL UNITS OR SHARES.    Each Issuer may, but shall not be
required to, issue fractions of Exercise Shares upon exercise of the Warrant or
distribute certificates which evidence fractional Exercise Shares. As to any
fractional Exercise Share which the Holder would otherwise be entitled to
purchase from an Issuer upon such exercise, such Issuer may purchase from the
Holder such unissued fractional unit or share at a price equal to an amount
calculated by multiplying such fractional unit or share (calculated to the
nearest 1/100th of a unit or share) by the then Fair Market Value of one
Exercise Share determined in accordance with the terms hereof. Payment of such
amount shall be made in cash or by check payable to the order of the Holder at
the time of delivery of any certificate or certificates arising upon such
exercise.

        7.    REGISTRATION RIGHTS.    The Holder shall have the registration
rights with respect to the Common Equity Securities and the Warrant as set forth
in that certain Registration Rights Agreement, dated as of July 27, 2004, as
amended through the date hereof (the "Registration Rights Agreement") among the
Trust, the Company, GMH GP and the Holder. To the extent that this Warrant
becomes exercisable for Exercise Shares other than the Common Equity Securities,
each of the Trust and the Company agrees to grant, or cause to be granted, to
the Holder hereof the same registration rights

23

--------------------------------------------------------------------------------




with respect to such Exercise Shares as are currently granted to the Holder in
respect of the Common Equity Securities pursuant to the Registration Rights
Agreement.

        8.    NO LIMITED PARTNER OR STOCKHOLDER RIGHTS OR LIABILITIES.    This
Warrant in and of itself shall not entitle the Holder to any voting rights or
other rights as a stockholder of the Trust or a limited partner of the Company
(subject to the provisions of Section 5 above). No provision of this Warrant, in
the absence of affirmative action by the Holder to exercise this Warrant in
exchange for units or shares of Common Equity Securities or any other equity
securities issuable upon exercise of this Warrant, and no mere enumeration
herein of the rights or privileges of the Holder, shall give rise to any
liability of the Holder for the Exercise Price or as a stockholder of the Trust
or a limited partner of the Company, whether such liability is asserted by the
Trust or the Company or by creditors of the Trust or the Company.

        9.    TRANSFER OF WARRANT.    Subject to the restriction on transfers
set forth in the legend on the first page of this Warrant and in Section 4.2 and
applicable laws, this Warrant and all rights hereunder, in whole or in part, are
transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto as Annex B-1
or Annex B-2, as applicable, to any transferee designated by Holder.

        10.    PAYMENT OF TAXES ON STOCK CERTIFICATE ISSUES UPON
EXERCISE.    The initial issuance of certificates of Exercise Shares upon any
exercise of this Warrant shall be made without charge to the exercising Holder
for any transfer, stamp or similar tax or for any other governmental charges
that may be imposed in respect of the issuance of such stock certificates, and
such stock certificates shall be issued in the respective names of, or in such
names as may be directed by, the Holder; provided, however, that neither the
Trust nor the Company, as the case may be, shall be required to pay any tax or
such other charges that may be payable in respect of any transfer involved in
the issuance and delivery of any such stock certificate, any new Warrants or
other securities in a name other than that of the Holder upon exercise of this
Warrant (other than to an Affiliate), and neither the Trust nor the Company
shall be required to issue or deliver such certificates or other securities
unless and until the Person or Persons requesting the issuance thereof shall
have paid to the Trust or the Company, as applicable, the amount of such tax or
shall have established to the reasonable satisfaction of the Trust or the
Company, as applicable, that such tax has been paid.

        11.    LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.    Upon receipt of
evidence reasonably satisfactory to the Trust and the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to the Trust and the Company or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Trust and the
Company shall issue a new Warrant, in lieu of the Warrant so lost, stolen,
destroyed or mutilated, of like denomination and tenor as this Warrant so lost,
stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Trust and the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.

        12.    EXCHANGE OF WARRANT; DIVISIBILITY OF WARRANT.    Subject to
compliance with Section 4.2 hereof, this Warrant is exchangeable, without charge
to any Holder, upon the surrender hereof by the Holder at the office or agency
of the Trust or the Company, as the case may be, for one or more new Warrants of
the tenor representing in the aggregate the right to subscribe for and purchase
the number of Exercise Shares which may be subscribed for and purchased
hereunder, each of such new Warrants to represent the right to subscribe for and
purchase such number of shares as shall be designated by said Holder at the time
of such surrender.

        13.    CLOSING OF BOOKS.    Neither the Trust nor the Company will at
any time close its transfer books against the transfer of any Warrant or of any
Exercise Shares issued or issuable upon

24

--------------------------------------------------------------------------------




the exercise or conversion of any Warrant in any manner which interferes with
the timely exercise or conversion of this Warrant.

        14.    NOTICES, ETC.    All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient or, if not, then
on the next Business Day, (c) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next Business Day delivery, with written verification of receipt. All
notices and other communications shall be sent to the Trust, the Company or the
Holder, respectively, at the address listed on the signature page hereof or at
such other address as the Trust, the Company or the Holder, respectively, may
designate by ten (10) days' advance written notice to the other parties hereto.

        15.    ACCEPTANCE.    Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.

        16.    JOINT AND SEVERAL LIABILITIES.    The Trust and the Company shall
be jointly and severally liable for all of their obligations under this Warrant
and for all of their obligations relating to the Exercise Shares issuable upon
the exercise or conversion of this Warrant.

        17.    BINDING EFFECT ON SUCCESSORS.    This Warrant shall be binding
upon any Person succeeding the Trust, the Company or GMH GP, as the case may be,
by merger, consolidation or acquisition of all or substantially all of the
Trust's, the Company's or GMH GP's, as the case may be, assets (to the extent
provided in Section 5), and all of the obligations of the Trust and the Company
relating to the Exercise Shares issuable upon the exercise or conversion of this
Warrant shall survive the exercise, conversion and termination of this Warrant
and all of the covenants and agreements of the Trust, the Company and GMH GP
shall inure to the benefit of the successors and assigns of the Holder.

        18.    SURVIVAL.    The representations, warranties, covenants and
conditions of the respective parties contained herein or made pursuant to this
Warrant shall survive the execution, delivery and exercise of this Warrant and
the delivery of Exercise Shares.

        19.    SEVERABILITY.    In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        20.    SECTION HEADINGS; ILLUSTRATIONS.    The section headings used
herein are for convenience of reference only, are not part of this Warrant and
are not to affect the construction of or be taken into consideration in
interpreting this Warrant. The illustrations included herein are intended as
examples of the potential outcomes hereunder and not as a limitation of the
intended effect of the provisions hereof.

        21.    NONWAIVER.    No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder's rights, powers or remedies.

        22.    GOVERNING LAW.    This Warrant and all rights, obligations and
liabilities hereunder shall be governed and construed in accordance with the law
of the State of New York applicable to contracts made and to be performed in the
State of New York without regard to principles of conflicts of law.

        23.    VENUE, CONSENT TO JURISDICTION, SERVICE OF PROCESS AND WAIVER OF
JURY TRIAL.    EACH OF THE TRUST AND THE COMPANY CONSENTS TO THE NON-EXCLUSIVE

25

--------------------------------------------------------------------------------



JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY,
NEW YORK FOR ANY MATTER OR DISPUTE INVOLVING THIS WARRANT OR OTHERWISE ARISING
OUT OF THIS AGREEMENT, WAIVES ANY REQUIREMENT THAT SERVICE OF PROCESS BE MADE
UPON IT IN PERSON, AGREES THAT SERVICE OF PROCESS MAY BE MADE AGAINST IT BY
REGISTERED MAIL DIRECTED TO IT AT THE ADDRESS LISTED ON THE SIGNATURE PAGE
HEREOF OR AT SUCH OTHER ADDRESS AS IT MAY DESIGNATE BY TEN (10) DAYS' ADVANCE
WRITTEN NOTICE TO THE OTHER PARTIES HERETO, AND AGREES THAT ANY SERVICE SO MADE
WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH OF THE TRUST
AND THE COMPANY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN CONNECTION
WITH ANY DISPUTE INVOLVING THIS WARRANT OR OTHERWISE ARISING OUT OF THIS
AGREEMENT AND WAIVES ANY OBJECTION IT MIGHT HAVE TO VENUE OF ANY ACTION
INSTITUTED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 23.

        24.    AMENDMENTS.    Each of the Trust and the Company may from time to
time supplement, amend or otherwise modify this Warrant without the Holder's
approval to cure any ambiguity or to correct or supplement any provision
contained herein that is inconsistent with any other provision herein or is
otherwise defective, or to include any other provision regarding matters or
questions arising hereunder that the Trust and the Company deem necessary or
desirable and that in each case do not, in the opinion of the Holder, adversely
affect the rights or interests of the Holder. Except as set forth in the
preceding sentence, no amendment, supplement, restatement or termination of any
provision of this Warrant is binding unless it is in writing and signed by
authorized representatives of each party hereto at the time of such amendment,
supplement, restatement or termination. Any such amendment or waiver shall be
binding upon each future Holder and upon the Trust and the Company. In the event
of a waiver or amendment and upon the request of the Trust and the Company, the
Holder hereof shall submit this Warrant to the Trust and the Company so that
this Warrant be marked to indicate such amendment or waiver and any Warrant
issued thereafter shall bear a similar notation referring to any such amendment
or continuing waiver. Any amendment of this Warrant shall be expressly approved
in advance of the effectiveness of such amendment by either the Board of
Trustees of the Trust or a committee of the Board of Trustees of the Trust
comprised solely of "non-employee" Trustees of the Trust as such term is defined
in Rule 16b-3 under the Exchange Act., which committee may include the
Compensation Committee of such Board if it is so comprised.

        25.    SPECIFIC PERFORMANCE.    Each Holder of this Warrant and Exercise
Shares, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Warrant. Each of the Trust and the Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

        26.    REIT PROTECTION COVENANTS OF THE TRUST AND THE COMPANY.    

        From and after November 15, 2004 and until the earlier of (i) the
occurrence of a Management Shift and (ii) except with respect to Section 26(d)
hereof, the date on which (A) the Holder has no direct or indirect interest in
the Company (other than by or through a taxable REIT subsidiary), (B) the Holder
owns no warrant or other right to acquire any interest in the Company and
(C) the Holder's aggregate ownership of interests in the Company and the Trust
represents less than 5% of the value of the Company (in all such cases, taking
into account any options or other rights to acquire such interests) (the
"Company Restricted Period"), GMH GP shall operate and manage the Company in
compliance with all requirements of Part II of Subchapter M of Chapter 1 of
Subtitle A of the Code (or any successor or similar provisions thereto) such
that, if at any time after November 15, 2004, the Company were treated as a
corporation for federal income tax purposes and were to elect REIT status

26

--------------------------------------------------------------------------------




under Section 856(c) of the Code, the Company would qualify as a REIT within the
meaning of Section 856 of the Code (determined by (i) assuming that the first
taxable year of the Company and its subsidiaries commences on November 15, 2004
and that their final taxable year ends on the date of the expiration of the
Company Restricted Period (unless actions taken by the Company prior to such
date would, without regard to actions taken following such date, have prevented
the Company from qualifying as a REIT for the taxable year which includes such
date (but assuming that such taxable year begins no earlier than November 15,
2004)), (ii) treating each entity that is treated as a corporation for federal
income tax purposes in which the Company has a direct or indirect interest as a
having made a joint TRS election under Section 856(l) of the Code with respect
to the Company to the extent necessary to avoid a REIT qualification issue, so
long as the provisions of clause (e) have been complied with and (iii) assuming
that the Company satisfies the requirements of Section 856(a)(5) and
Section 856(a)(6) of the Code. From and after the IPO Date and until the earlier
of (i) the occurrence of a Management Shift and (ii) the date on which (A) the
Holder has no direct or indirect interest in the Company (other than by or
through a taxable REIT subsidiary), (B) the Holder owns no warrant or other
right to acquire any interest in the Company and (C) the Holder's aggregate
ownership of interests in the Company and the Trust represents less than 5% by
value of the value of the Company (in all such cases, taking into account any
options or other rights to acquire such interests) (the "Trust Restricted
Period"), the Trust shall be operated and managed in compliance with all
requirements of Part II of Subchapter M of Chapter 1 of Subtitle A of the Code
(or any successor or similar provisions thereto) such that the Trust will
qualify as a REIT within the meaning of Section 856 of the Code; except as may
result from any actions taken following the Company Restricted Period. Without
limiting the generality of the foregoing two sentences, each of the Trust and
the Company and GMH GP agrees, for the benefit of the Holder, that during the
Company Restricted Period (in the case of the Company and GMH GP) and during the
Trust Restricted Period (in the case of the Trust), neither the Trust, the
Company nor GMH GP shall act, directly or indirectly, in any manner that would
result in violation of any of clauses (a) through (h) below without the prior
written consent of the Holder. Except as specifically provided otherwise in
clause (b), for purposes of clauses (a) through (h) below, references to the
Company shall include any corporation, partnership, limited liability company or
other entity in which the Company has a direct or indirect interest.

        Except as may be otherwise agreed to in writing by the Tax Director of
Vornado:

        (a)   Neither the Trust nor the Company shall own, directly or
indirectly, any securities (including, without limitation, stock, partnership or
membership interests or indebtedness of a corporation, partnership or limited
liability company) other than Excluded Securities. Excluded Securities shall
mean (i) (A) an equity interest in a partnership or limited liability company
that is treated as a partnership or disregarded entity for federal income tax
purposes (other than an interest in a partnership or limited liability company
listed on such schedules as may be provided by the Holder to the Trust or the
Company from time to time by written notice (provided, however, that it shall
not be a violation of this clause (a) where the Trust or the Company owns,
directly or indirectly, an interest in a partnership or limited liability
company listed on such schedules where such interest was owned, directly or
indirectly, by the Trust or the Company (as the case may be) prior to the time
at which the Trust or the Company (as the case may be) received written notice
adding such entity to such schedules, so long as the Trust or the Company (as
the case may be) disposes of its interest in such entity within thirty (30) days
after receiving such notice), or (B) an interest in an entity that is treated as
a corporation for federal income tax purposes and (1) as to which the Company
intends that the Trust will make "taxable REIT subsidiary" election under
Section 856(l) of the Code after the IPO Date, so long as the provisions of
clause (e) have been complied with or (2) with respect to which the Trust has
made such an election after the IPO Date (and such election is valid), so long
as the provisions of clause (e) have been complied with, (ii) stock in an entity
that is a real estate investment trust for federal income tax purposes, (iii) a
mortgage loan that is secured by real property with a value, as of the date of
acquisition, in excess

27

--------------------------------------------------------------------------------



of the amount of such loan and (iv) assets constituting real estate assets,
cash, cash items or government securities for purposes of Section 856(c)(4)(A)
of the Code.

        (b)   Neither the Trust nor the Company shall hold, directly or
indirectly (other than solely through an interest in an entity that is treated
as a corporation for U.S. federal income tax purposes), any (i) stock in trade
or other property of a kind that would properly be includable in inventory at
hand at the close of a taxable year or (ii) property held primarily for sale to
customers in the ordinary course of a trade or business. For purposes of this
clause (b), the term "Company" shall not include any entity that is treated as a
corporation for federal income tax purposes.

        (c)   Neither the Trust nor the Company shall hold, directly or
indirectly, any REMIC residual interests.

        (d)   Neither the Trust nor the Company shall provide services to
tenants of the properties in which the Trust or the Company owns a direct or
indirect interest other than (i) services (other than Excluded Services) that
are customarily furnished by landlords in the same geographical area to tenants
of or with respect to properties of similar type and class in connection with
the rental of space for occupancy only, (ii) through (A) an "independent
contractor" (as defined below) or (B) an entity that is treated as a corporation
for federal income tax purposes and (1) as to which the Company intends that the
Trust will make a "taxable REIT subsidiary" election under Section 856(l) of the
Code after the IPO Date, so long as the provisions of clause (e) have been
complied with or (2) with respect to which the Trust has made such an election
after the IPO Date (and such election is valid), so long as the provisions of
clause (e) have been complied with, or (iii) through any entity listed on such
schedules as may be provided by the Holder to the Trust or the Company from time
to time by written notice. An entity or individual shall be treated as an
independent contractor if it (i) is not owned directly or indirectly by the
Trust or the Company and from which neither the Trust nor the Company derives
any income and (ii) is listed on a schedule provided by the Trust or the Company
within ten (10) Business Days after the date hereof by written notice (or from
time to time thereafter) to the Tax Director of Vornado (or such other person
identified by Vornado), provided that the Tax Director of Vornado (or such other
person) does not object to such person with ten (10) Business Days after
receiving such notice. Excluded Services shall mean (i) cleaning services (other
than in common areas), (ii) "power space" services, (iii) conference room
services, (iv) catering services, (v) telecommunications services or (vi) any
other services provided within a tenant's premises (other than maintenance
services provided for the Trust or the Company's benefit, services such as the
provision of lighting, heat, air conditioning, internet hook-ups and similar
services (in each case, to the extent customarily provided to tenants by owners
of rental properties of a similar class and located in the same geographic
areas)).

        (e)   For so long as a member of the Holder holds any direct or indirect
interest in the Company, the Company shall not hold an ownership interest in any
entity that is a corporation for U.S. federal income tax purposes without
providing the Holder with the opportunity to make a taxable REIT subsidiary
election under Section 856(1) with respect to such entity (and if the Holder so
elects, the Company shall cause such entity to join in such election) by
providing notice to the Tax Director of Vornado (or such other person identified
by Vornado) within 10 business days of acquiring an interest in such entity and
allowing the members of the Holder at least 30 business days to choose to make
such an election.

28

--------------------------------------------------------------------------------





        (f)    No taxable REIT subsidiary of the Trust or the Company shall
operate property as a lodging facility (within the meaning of
Section 856(d)(9)(D)(ii) of the Code) or a health care facility (within the
meaning of Section 856(e)(6)(D)(ii)), provided, however, that if the Internal
Revenue Service issues a private ruling to the Trust concluding that the
management of student housing properties that offer short-term summer leasing
arrangements would not constitute the operation of a lodging facility (within
the meaning of Section 856(d)(9)(D)(ii) of the Code) and such ruling is
applicable to any partner in the Company that qualifies as a REIT, a taxable
REIT subsidiary of the Trust or the Company shall be permitted to operate or
manage such properties. Neither the Trust nor the Company shall (i) rent
property for an amount based on income or profits of the tenant except to the
extent that gross income (as determined under the provisions of the Internal
Revenue Code relating to the REIT gross income tests) from such rent, together
with all other income not qualifying under Section 856(c)(2) of the Code, does
not exceed 5% of the gross income of the Company or the Trust for any taxable
year, and (ii) enter into any arrangement whereby the Trust or the Company will
derive income from a person listed on such schedules as may be provided by the
Holder to the Trust or the Company from time to time by written notice (provided
that it shall not be a violation of this clause (f) where the Trust or the
Company (as the case may be) derives income from a person listed on such
schedules as a result of arrangements in place prior to the time at which the
Trust or the Company (as the case may be) received written notice identifying
such person on such schedules, so long as the Trust or the Company (as the case
may be) ceases to derive income from such person within thirty (30) days after
receiving such notice.

        (g)   During the Company Restricted Period, the Company shall, and
during the Trust Restricted Period, the Trust shall, deliver to the Holder, at
such times as may reasonably be requested by the Holder (at least on a quarterly
basis), a certificate or certificates signed by GMH GP (in the case of the
Company) or an appropriate officer of the Trust (in the case of the Trust) to
the effect that the Trust or the Company (as the case may be) has complied with
the agreements set forth in this Section 26. In addition, the Trust, GMH GP and
the Company shall cooperate with the Holder, including, without limitation, by
providing information and documents within their respective control relating to
the income and assets of the Trust and the Company, even if the Holder at such
time no longer holds an interest in the Trust or the Company, in addressing
issues raised by any taxing authority in any audit or similar proceeding
relating to the Holder that relates to or arises out of the Holder's investment
in the Company.

        (h)   The Trust and the Company will, upon the request of the Holder,
enter into a Trust Agreement substantially in the form attached as Exhibit A to
the Partnership Agreement, as may be modified by the Holder from time to time to
the extent the Holder determines reasonably necessary to comply with any
guidance issued by the Internal Revenue Service.

        (i)    Notwithstanding the other provisions of this Section 26, neither
the GMH GP nor the Company will be responsible for any failure to comply with
such provisions resulting from (A) the deemed treatment of rents as described in
Section 856(d)(2)(B) of the Code where such rents would not be treated as rents
described in Section 856(d)(2)(B) of the Code with respect to the Trust or
(B) the ownership, either directly or under the attribution rules of
Section 856(d)(5) of the Code, by the Holder of a direct or indirect interest in
any entity identified to the Tax Director of Vornado (or such other person
identified by Vornado) in a written notice provided by the Company, where such
Tax Director (or such other person) did not reasonably object in writing within
ten (10) Business Days of receipt of written notice from the Company to the
entering into by the Company or any of its Affiliates of a lease or similar
arrangement with respect to such entity or the use of such entity by the Company
or any of its Affiliates as an "independent contractor" (determined as though
the Company were a REIT) within the meaning of Section 856(d)(3) of the Code.

29

--------------------------------------------------------------------------------






        (j)    If either the Trust or the Company during the Trust Restricted
Period and the Company Restricted Period, respectively, or GMH GP fails to
satisfy its obligations under this Section 26 and, as a result of such failure,
the Holder (1) fails to maintain its qualification as a REIT or (2) otherwise
incurs any liability for any tax, penalty or similar charges), the Trust and the
Company shall indemnify the Holder for all losses, damages, liabilities, costs
and expenses (including, without limitation, the loss of any deduction or other
tax benefit) attributable to such failure, including without limitation, the
loss of REIT status (whether or not such any such losses, damages, liabilities
costs or other expenses arise during or after the Trust Restricted Period or the
Company Restricted Period).

        The provisions of this Section 26 shall not be interpreted to permit the
amount of any losses, damages, liabilities, costs and expenses recovered under
this Section 26 to be recovered under the comparable provisions of the
Partnership Agreement.

        27.    GENERAL PARTNER APPOINTMENT.    If at any time the Class A
Limited Partnership Interest has been redeemed and an Initial Public Offering
has not been consummated and the Holder holds Limited Partnership Units acquired
pursuant to the exercise of this Warrant or the right to acquire such Limited
Partnership Units, then the Holder will have the right to appoint a general
partner of the Company that will share equally in the management decisions of
the Company with the existing general partner(s) of the Company and the general
and limited partners of the Company shall prepare and execute an amendment to
the Company's limited partnership agreement to effectuate such appointment.

        28.    APPOINTMENT OF TRUSTEE.    At the option of the Holder or, in the
event of more than one Holder, at the option of Vornado, in the event the Holder
has exercised this Warrant and holds Common Shares or Limited Partnership Units
acquired at an aggregate price of not less than $10 million, then the Holder
shall have the right, but not the obligation, to appoint Michael D. Fascitelli
or such other executive officer of Vornado that is reasonably acceptable to the
Trust, to the board of trustees of the Trust. In the event the Holder has
exercised this right of appointment, the Trust and Gary M. Holloway agree to
take such actions as are necessary to cause the person so appointed to be
elected and re-elected by the shareholders of the Trust, including, but not
limited to, naming such person in any proxy statement and causing such person to
be nominated by the nominating committee of the board for election and
re-election to the Trust's board of trustees for so long as (i) such person
desires to serve and (ii) the Holder holds Common Shares or Limited Partnership
Units acquired at an aggregate price of not less than $10 million.

        29.    OPT-OUTS FROM MARYLAND BUSINESS COMBINATION ACT AND MARYLAND
CONTROL SHARE ACQUISITION ACT.    The Trust and Gary M. Holloway, as the sole
shareholder of the Trust, covenant and agree that upon the Trust becoming the
general partner of the Company, the Trust shall, by adopting a resolution of its
board of trustees or by amending its bylaws, as appropriate, ensure that (1) the
acquisition by Vornado, any of its affiliates or any of its transferees and
assigns of this Warrant, or Common Shares or Limited Partnership Units pursuant
to the exercise of this Warrant, is exempted from the provisions of
Section 3-602 of the Maryland General Corporation Law, as applicable to a
Maryland real estate investment trust, pursuant to Section 3-603(c) of the
Maryland General Corporation Law and (2) Title 3, Subtitle 7 of the Maryland
General Corporation Law, or any successor statute, as applicable to a Maryland
real estate investment trust, shall not apply to any acquisition of Common
Shares or Limited Partnership Units by Vornado, any of its affiliates or any of
its transferees and assigns.

30

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
executed by their respective duly authorized officers as of October 28, 2004.

    GMH COMMUNITIES, LP
 
 
By:
 
GMH COMMUNITIES GP, LLC
as sole general partner
 
 
By:
 
/s/  GARY M. HOLLOWAY      

--------------------------------------------------------------------------------

Name: Gary M. Holloway, Sr.
Title: President and Chief Executive Officer
 
 
Address:  10 Campus Boulevard
                 Newtown Square, Pennsylvania 19073
Facsimile No.: (610) 355-8001
(With a copy to Joseph M. Macchione,
Facsimile No.: (610) 325-2046)
 
 
GMH COMMUNITIES TRUST
 
 
By:
 
/s/  GARY M. HOLLOWAY      

--------------------------------------------------------------------------------

Name: Gary M. Holloway
Title: Chairman, President and
Chief Executive Officer
 
 
Address:  10 Campus Boulevard
                 Newtown Square, Pennsylvania 19073
Facsimile No.: (610) 355-8001
(With a copy to Joseph M. Macchione,
Facsimile No.: (610) 325-2046)          


31

--------------------------------------------------------------------------------




 
 
GMH COMMUNITIES GP TRUST
 
 
By:
 
/s/  GARY M. HOLLOWAY      

--------------------------------------------------------------------------------

Name: Gary M. Holloway, Sr.
Title: Managing Trustee and President
 
 
Address:  10 Campus Boulevard
                Newtown Square, Pennsylvania 19073
Facsimile No.: (610) 355-8001
(With a copy to Joseph M. Macchione,
Facsimile No.: (610) 325-2046)
 
 
GMH COMMUNITIES GP, LLC
 
 
By:
 
/s/  GARY M. HOLLOWAY      

--------------------------------------------------------------------------------

Name: Gary M. Holloway, Sr.
Title:
 
 
Address:  10 Campus Boulevard
                 Newtown Square, Pennsylvania 19073
Facsimile No.: (610) 355-8001
(With a copy to Joseph M. Macchione,
Facsimile No.: (610) 325-2046)
 
 
By:
 
/s/  GARY M. HOLLOWAY      

--------------------------------------------------------------------------------

Gary M. Holloway
Individually and as sole shareholder of GMH Communities Trust and sole member of
GMH Communities GP, LLC
 
 
Address:  10 Campus Boulevard
                 Newtown Square, Pennsylvania 19073
Facsimile No.: (610) 355-8001
(With a copy to Joseph M. Macchione,
Facsimile No.: (610) 325-2046)          

32

--------------------------------------------------------------------------------




 
 
WARRANT HOLDER:
 
 
VORNADO REALTY L.P.
 
 
By:
 
VORNADO REALTY TRUST
as sole general partner
 
 
By:
 
/s/  JOSEPH MACNOW      

--------------------------------------------------------------------------------

Name: Joseph Macnow
Title:  Executive Vice President—Finance and
           Administration and Chief Financial Officer
 
 
Address:  888 Seventh Avenue
                 New York, New York 10019
Facsimile No.: (212) 894-7035
ATTN: Dan Guglielmone

33

--------------------------------------------------------------------------------




Annex A-1


NOTICE OF EXERCISE


TO: GMH COMMUNITIES, LP

        (1)   The undersigned hereby elects to purchase on [insert exercise
date]                        Class A common units of limited partnership of GMH
Communities, LP pursuant to the terms of the attached Warrant and tenders
herewith or is delivering by wire transfer to account
number                        at                         (bank) payment of the
exercise price in full; and

        (2)   Please issue a certificate or certificates representing said
common units of limited partnership in the name of the undersigned or in such
other name as is specified below:

 
   
   

--------------------------------------------------------------------------------

(Name)
 
 


--------------------------------------------------------------------------------

(Address)    


--------------------------------------------------------------------------------

(Date)
 


--------------------------------------------------------------------------------

(Signature)
 
 


--------------------------------------------------------------------------------

(Print Name)

--------------------------------------------------------------------------------




Annex A-2


NOTICE OF EXERCISE


TO: GMH COMMUNITIES TRUST

        (1)   The undersigned hereby elects to purchase on [insert exercise
date]                        common shares of beneficial interest of GMH
Communities Trust pursuant to the terms of the attached Warrant and tenders
herewith or is delivering by wire transfer to account
number                        at                         (bank) payment of the
exercise price in full; and/or

        (2)   Please issue a certificate or certificates representing said
common shares of beneficial interest in the name of the undersigned or in such
other name as is specified below:

 
   
   

--------------------------------------------------------------------------------

(Name)
 
 


--------------------------------------------------------------------------------

(Address)    


--------------------------------------------------------------------------------

(Date)
 


--------------------------------------------------------------------------------

(Signature)
 
 


--------------------------------------------------------------------------------

(Print Name)

--------------------------------------------------------------------------------




Annex B-1

ASSIGNMENT FORM


(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this form
to purchase shares.)

        FOR VALUE RECEIVED, the right to purchase                Class A common
units of limited partnership of GMH Communities, LP pursuant to the foregoing
Warrant and all other rights evidenced thereby are hereby assigned to:

 
   
   
Name:            

--------------------------------------------------------------------------------

(Please Print)
Address:
 
 
 
     

--------------------------------------------------------------------------------

(Please Print)
Dated:
 
 
 
     

--------------------------------------------------------------------------------

   

 
   
   
Holder's Signature:            

--------------------------------------------------------------------------------

   
Holder's Address:
 
 
 
     

--------------------------------------------------------------------------------

   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of this Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

--------------------------------------------------------------------------------




Annex B-2

ASSIGNMENT FORM


(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this form
to purchase shares.)

        FOR VALUE RECEIVED, the right to purchase                common shares
of beneficial interest of GMH Communities Trust pursuant to the foregoing
Warrant and all other rights evidenced thereby are hereby assigned to:

 
   
   
Name:            

--------------------------------------------------------------------------------

(Please Print)
Address:
 
 
 
     

--------------------------------------------------------------------------------

(Please Print)
Dated:
 
 
 
     

--------------------------------------------------------------------------------

   

 
   
   
Holder's Signature:            

--------------------------------------------------------------------------------

   
Holder's Address:
 
 
 
     

--------------------------------------------------------------------------------

   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of this Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

--------------------------------------------------------------------------------





QuickLinks


WARRANT
GMH COMMUNITIES, LP GMH COMMUNITIES TRUST WARRANT
Annex A-1
NOTICE OF EXERCISE
Annex A-2
NOTICE OF EXERCISE
Annex B-1
ASSIGNMENT FORM
Annex B-2
ASSIGNMENT FORM
